 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652Jonbil, Inc. and Union of Needletrades, Industrial and Textile Employees, AFL-CIO, CLC. Cases 11ŒCAŒ16707, 11ŒCAŒ16899, and 11ŒCAŒ16760, and 11ŒRCŒ6102 September 29, 2000 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND HURTGEN On January 21, 1997, Administrative Law Judge Philip P. McLeod issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the Union filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 only to the extent consistent with this decision and to adopt the rec-ommended Order3 as modified. The judge concluded that, regardless of the results of the election, the Respondent™s unfair labor practices warranted issuance of a remedial bargaining order based on proof that the Union had obtained valid authorization cards from a majority of unit employees.  See NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).  We would normally at least consider issuing a bargaining order in these circumstances.  However, given the long and unjustified delay of the case here at the Board, we recognize that such an order would likely be unenforceable.  See generally Flamingo Hilton-Laughlin v. NLRB, 148 F.3d 1166, 1171 (D.C. Cir. 1996), and Charlotte Amphitheater Corp. v. NLRB, 83 F.3d 1074, 1078 (D.C. Cir. 1996).  Accordingly, rather than engender further litigation and delay over the propriety of a bargain-ing order, we believe that employee rights would be better served by proceeding directly to a second election.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The judge found that on or about September 14, Supervisors John Reese and Calvin Mosely threatened employees including Raymond Toone with loss of jobs if employees selected the Union to represent them.  We correct the judge™s inadvertent failure to include Calvin Mosely™s unlawful conduct in his Conclusions of Law. 3 We shall also modify the judge™s recommended Order to include provisions that are in accord with our decision in Indian Hills Health Care Center, 321 NLRB 144 (1996), as modified in Excel Container, Inc., 325 NLRB 17 (1997). Although we will not impose a Gissel remedy in lieu of directing a second election in this case, we do find that an additional remedy is warranted in order to dissipate as much as possible any lingering effects of the Respondent™s unfair labor practices, and to ensure that a fair election can be held.  Specifically, we shall order the Respondent to supply to the Union, on a request made within 1 year of the date of this Decision and Order, the names and ad-dresses of all current unit employees.  The Board™s delay in acting in this case, although unfortunate, was no more the fault of the Union or the employees who were denied a fair opportunity to choose whether they desire union repre-sentation than it was of the Respondent.  Our Order will afford the Union ﬁan opportunity to participate in restora-tion and reassurance of employee rights by engaging in further organizational efforts, if it so chooses, in an atmos-phere free of further restraint and coercion.ﬂ  Cooper Hand Tools, 328 NLRB 145 (1999), citing United Dairy Farm-ers Cooperative Assn., 242 NLRB 1026, 1029 (1979), enfd. in relevant part 633 F.2d 1954 (3d Cir. 1980).4 AMENDED CONCLUSION OF LAW Substitute the following for the judge™s Conclusion of Law 13 ﬁ13. On or about September 14, Respondent, acting through Supervisors John Reese and Calvin Mosely,  4 Member Liebman believes that additional remedial measures are necessary to dissipate, as much as possible, the lingering atmosphere of fear created by the Respondent™s pervasive unlawful conduct and to ensure that employees will be able to exercise a free choice in a second election.  Specifically, she would also order the Respondent  (1) during the time the notice is posted, to convene the unit employees during working time and permit a Board agent, in the presence of a responsible management official of the Respondent, to read the notice to the em-ployees, and (2) to grant the Union and its representatives reasonable access to its bulletin boards and all places where notices to employees are customarily posted.  From the beginning of the campaign, the Re-spondent kept up a virtual drumbeat of threats of plant closure and loss of jobs, including a threat made by the Respondent™s president on the eve of the election.  Member Liebman believes that the reading of the notice, as well as the access remedy, are necessary to provide employ-ees with reassurance that they can learn the benefits of representation by the Union free from such a campaign of pervasive and serious threats.  See Aqua Cool, 332 NLRB No. 7, slip op. at 3, fn. 8 (2000); (Member Liebman, dissenting in part) Blockbuster Pavilion, 331 NLRB No. 165 (2000); Audubon Regional Medical Center, 331 NLRB No. 42, slip op. at 5Œ6 (2000); Regal Recycling, Inc., 329 NLRB 355, 357 fn. 15 (1999) (Member Liebman, dissenting in part); Wallace International Puerto Rico, 328 NLRB 29, 30 (1999). In declining to grant a bargaining order, Member Hurtgen also relies on the fact that Vice President Moore and Supervisors C. Mosely and McCluster, who were responsible for a number of the unfair labor practices, are no longer employed by the Respondent, and that there has been a 44 percent turnover of employees (154 of 352 employees) be-tween the time of the events at issue here, more than 4 years ago, and the end of the hearing in this case on July 11, 1996.  Although such evidence may not be dispositive, it is clearly a relevant factor in deter-mining whether a bargaining order should issue.   332 NLRB No. 63  JONBIL, INC. 653threatened employees with loss of jobs if they selected the 
Union to represent them, and Respondent thereby violated 
Section 8(a)(1) of the Act.ﬂ 
ORDER The National Labor Relations Board orders that the Re-
spondent, Jonbil, Inc., Chase City, Virginia, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening plant closure if employees choose to ex-
ercise their rights protected by the Act. 
(b) Interrogating employees, soliciting grievances from 
employees, and expressly or impliedly promising to rem-

edy those grievances in order to discourage employees 
from selecting the Union to represent them. 
(c) Threatening employees with loss of benefits if they 
select the Union to represent them. 
(d) Threatening employees w
ith the inevitability of 
strikes and the futility of employees selecting the Union to 
represent them. 
(e) Threatening employees with loss of jobs if they se-
lect the Union to represent them. 
(f) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirm
ative action necessary to ef-
fectuate the policies of the Act. 
(a) Supply the Union, on its request made within 1 year 
of the date of this Decision and Order, with the full names 
and addresses of its current unit employees. 
(b) Within 14 days after service by the Region, post at 
its Chase City, Virginia facili
ty copies of the attached no-
tice marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms 
provided by the Regional Director for Region 11, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon 
receipt and maintained for 60 consecutive days in con-
spicuous places including all pl
aces where notices to em-
ployees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the 
Respondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall dupli-
cate and mail, at its own expense, a copy of the notice to 

all current employees and former employees employed by 
the Respondent at any time since July 17, 1995. 
                                                           
 5 If this order is enforced by a judgment of the United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
(c) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-
ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply.  
[Direction of Second Election omitted from publica-
tion.] 
 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
 The National Labor Relations Board has found that we 
violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten plant closure if employees 
choose to exercise their rights protected by the Act. 
WE WILL NOT interrogate employees, solicit griev-
ances from employees, and expressly or impliedly promise 
to remedy those grievances in order to discourage employ-
ees from selecting the Union to represent them. 
WE WILL NOT threaten employees with loss of bene-
fits if they select the Union to represent them. 
WE WILL NOT threaten employees with the inevitabil-
ity of strikes and the futility of employees selecting the 
Union to represent them. 
WE WILL NOT threaten employees with loss of jobs if 
they select the Union to represent them. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employ
ees in the exercise of rights 
guaranteed them by Section 7 of the Act. 
WE WILL supply the Union, on its request made within 
1 year of the date of the Decision and Order, with the full 
names and addresses of our current unit employees. 
JONBIL, INC. Michael W. Jeannette, Esq.
, for the General Counsel. 
Townsell G. Marshall Jr., Esq
. and Robin E. Shea, Esq
. (Con-
stangy, Brooks & Smith),
 for the Respondent.
 Michael Okun, Esq. 
and John Harkavy, Esq. (Patterson, 
Harkavy, & Lawrence),
 for the Charging Party
.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654DECISION 
STATEMENT OF THE CASE 
PHILIP P. MCLEOD, Administra
tive Law Judge. I heard this 
case in Boydton, Virginia, on May 4Œ6 and July 9Œ11, 1996.  In 
this proceeding, counsel for th
e General Counsel and the Charg-
ing Party seek a bargaining order 
remedy for alleged violations of 
Section 8(a)(1) and (3) of the National Labor Relations Act dur-
ing the Charging Party Union™s organizing campaign at Respon-
dent™s Chase City, Virginia facility. 
The Union filed a petition for an election on July 24, 1995, in 
Case 11ŒRCŒ6102, seeking to represent Respondent™s production 
and maintenance employees.  An election was conducted on 
September 15, with 134 voting for union representation and 133 
against.  Challenged ballots were determinative of the results.  
Following the election, on September 21, the Union filed timely 
objections to conduct affecting the results of the election.  On 
November 21, a report on objections and challenged ballots, 
order directing hearing, and order consolidating cases issued 
wherein six challenges were ruled on.  The remaining 12 chal-
lenges were set for hearing along with the objections and alleged 
unfair labor practices. 
During the trial of the cases, the parties stipulated to or with-
drew all of the remaining challe
nges except one.  The remaining 
challenge of Sebert Kyle is no longer determinative of the results 
of the election, and in view of the result reached need not be 
addressed here. Pursuant to the agreement of the parties, there 
were 10 additional eligible voters.  Those 10 ballots were counted 
on September 6, 1996, and all were
 against union representation, 
with the final tally therefore being 134 for and 143 against union 

representation. 
Respondent admits in its answer to the consolidated complaint, 
and based on the record I find that Jonbil, Inc. (Respondent) is, 
and has been at all times material, an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the Act, 
and that Union of Needletrades, 
Industrial and Textile Employ-
ees, AFLŒCIO, CLC is a labor organization within the meaning 
of Section 2(5) of the Act.  Respondent also admits the status of 
certain individuals as supervisors and agents of Respondent 
within the meaning of Section 2(
11) of the Act.  Respondent 
denies having engaged in any conduct which would constitute an 

unfair labor practice within the meaning of the Act. 
At the trial, all parties were re
presented and afforded full op-
portunity to be heard, to examine and cross-examine witnesses, 
and to introduce evidence. On or about September 15, 1996, 
counsel for the General Counsel, the Charging Party Union, and 
Respondent filed timely briefs which have been duly considered. 
On the entire record in this cas
e, and from my observation of 
the witnesses, I make the following 
FINDINGS OF FACT 
A. Background Respondent manufactures blue je
ans and denim pants at its fa-
cility in Chase City, Virginia.  Th
is facility consists of two build-
ings, commonly referred to as the ﬁbottomﬂ plant wherein the 

cutting, stitching, and sewing pr
ocesses are performed and the 
ﬁtopﬂ plant wherein the administrative, shipping, receiving, and 
washing processes are performed. 
Until his death in December 1992, W. J. Bank owned all of the 
shares of Jonbil.  In October 1993, Herbert Winkler, now presi-

dent of Jonbil, and Thomas Smith, now chief financial officer, 
purchased the company from Bank™s estate.  At that time, and 
until the summer of 1995, Jonbil had facilities in Chase City, 
Virginia; Danville, Virginia; and Henderson, North Carolina. 
During the first year of operation under Winkler and Smith, 
the Company had $25 million in sales, but a net loss before taxes 
of $800,000.  During the Christmas of 1994, garments that Jonbil 
had manufactured for J.C. Penney Co. did not sell well.  Penneys™ 
canceled its contracts with Jonbil, leaving Respondent with ap-
proximately $1 million in inventory. 
1995 was worse yet.  Work slowed, and employees were tem-
porarily drawing unemployment compensation.  The employees 
at the Danville and Henderson fa
cilities were working 1 week on 
and 1 week off.  During 1995, Respondent was forced to accept 
orders for cutting work to keep
 the employees working, even 
though it was not nearly as profitable as manufacturing an entire 

garment.  Respondent entered an indefinite contract with Calvin 
Klein for the manufacture of desi
gner jeans, but Klein canceled 
the contract at the end of 1995.  For 1995, Respondent suffered a 

loss before taxes of $1.27 million.  As of the time of the hearing, 
Respondent was suffering a $300,000 loss for 1996. 
In the midst of this economic uncertainty, in mid-July 1995, 
the Union began its efforts to organize the employees of Jonbil at 
its Chase City facility.  In Au
gust 1995, Respondent closed the 
Danville, Virginia facility.  In January 1996, it closed the Hen-
derson, North Carolina facility.  
Only the Chase City facility 
remains open. 
B. July 17: Thomas Smith
™s Speech to Employees 
On July 14, Thomas Smith, Respondent™s executive vice 
president and chief financial officer, first learned of the Union™s 
efforts to organize Respondent™s employees.  On July 17, he met 
with and addressed employees about the Union™s campaign. 
Employee Diana Hawley testified that on July 18, she and 
about 25 to 30 other employees attended a meeting with Smith, 

Human Resources Director Jack 
Albertson, and Supervisor Bar-
bara McCluster, in which Smith stated he would do everything in 

his power to keep the Union out.
  According to Hawley, Smith 
told employees ﬁhe would not have to keep the plant open if the 

Union was to get in.ﬂ 
Smith testified that he began to formulate remarks for employ-
ees right after he learned of the 
union campaign.  Smith testified 
credibly that he did not deviate from a text which he prepared for 

these meetings with employees 
and which was introduced by 
Respondent.  The scripted speech contains no such statement by 
Smith.  The script shows that during the meetings with employ-
ees, Smith spoke about the economic condition of the Respon-
dent, including its significant losses since he and Winkler had 
purchased the company. 
Smith admits he specifically read from the text of his speech 
the following:  ﬁ
WE CAN™T AFFORD THE EXPENSE AND 
DISTRACTIONS OF A UNION CAMPAIGN.  THE EXTRA 
COST COULD PUSH US OVER THE EDGE. . . . WE DON™T 
NEED A UNION TO COME BETWEEN US AT THIS CRITICAL 
TIME!  [Emphasis in original.]ﬂ  Smith admitted that by being in 
all capital letters, it meant he said this not just once, but he reiter-
 JONBIL, INC. 655ated to employees.  Smith™s spe
ech also includes the following:  
ﬁAND LET MAKE IT CLEAR THAT WE WILL DO 
EVERYTHING LEGAL AND PROPER TO HELP YOU 
FIGHT THIS UNION ATTEMPT WHICH COULD HURT 
THIS COMPANY AT A VERY CRITICAL TIME IN WHICH 
WE ARE FIGHTING TO SURVIVE AND CONTINUE TO 
PROVIDE AMERICAN JOBS.ﬂ 
Counsel for the General Counsel 
admits Smith™s statements to 
employees regarding the economic situation of the Company, 
while ﬁquestionable as to their ti
ming,ﬂ are lawful.  Counsel for 
the General Counsel asserts, however, that these statements by 
Smith quoted above constitute threats of plant closure should the 
employees select the Union to represent them, and thereby vio-
late Section 8(a)(1) of the Act.  
AutoZone
, 315 NLRB 115, 127Œ
128 (1994).  See 
Be-Lo Stores
, 318 NLRB 1 (1995); 
Fieldcrest 
Cannon, Inc.,
 318 NLRB 470 (1995). 
As Respondent argues, the Board and the courts have held that 
statements about plant closing are not unlawful when they are 
reasonable predictions based on economic factors beyond the 
control of the employer.  See 
Action Mining, Inc./Sanner Ener-
gies, Inc.,
 318 NLRB 652 (1995), which has certain similarities 
to the instant case in that it involves an employer in a depressed 
industry who made statements to employees indicating that un-
ionization could have dire consequences for the company.  The 
Board found that because of the financial context of the state-
ments and the employer™s willingness to share detailed informa-
tion about the company™s condition, the employer™s statements 
were lawful predictions rather 
than unlawful threats. Likewise, 
the Board found it was not unlawfu
l for the coowner to tell em-
ployees the company might lose cu
stomers even without a strike 
if the union came in where such statements are predicated on 
factors beyond Respondent™s control. 
Respondent argues that the reasoning of the Board in 
Action Mining should be applied in the instant case.  Like the employer 
in Action Mining
, Jonbil is in an industry that has fallen on diffi-
cult times.  The decline of the U.S. apparel industry as it faces 

off-shore foreign competition is 
well known.  Respondent argues 
that where, as here, the employer™s economic condition is genu-
inely precarious, such statements are lawful. 
I agree with Respondent that 
Action Mining 
demonstrates the 
Board recognizes that comments by an employer during a union 
campaign about the possibility of 
the business closing must be 
viewed in context in determining whether the statements are 
illegal.  The Board and the courts have repeatedly held, however, 
that in order to be lawful, such comments must be reasonable 
predictions and must be based on circumstances beyond the em-
ployer™s control. 
Applying this standard to the instant case, I find that Respon-
dent stepped over the line by linking the possibility of plant clo-
sure with circumstances within Respondent™s own control.  I 
agree with counsel for the General Counsel that by telling em-
ployees the cost of fighting the Union™s campaign could itself 
push the Respondent ﬁover the edge,ﬂ Smith conveyed to em-
ployees that their mere exercise of Section 7 rights might itself 
cause Respondent to close the plant.  Smith then emphasized his 
point by telling employees that Respondent would ﬁfight this 
Union attempt which could hurt this Company at a very critical 
time.ﬂ  Smith™s statements did not reflect reasonable predictions 
of the economic consequences of unionization beyond his con-
trol.  With regard to the union 
campaign, Respondent had several 
choicesŠall of which were within its own control. 
Respondent could choose to recognize and bargain with the 
Union if it demonstrated majority status, thereby saving money 
otherwise spent on an antiunion campaign.  Or Respondent could 
choose to attempt negotiate a cont
ract with the Union that main-
tains the status quo pending Respondent making a profit. Instead, 
Smith made it clear that Respondent chose to fight the Union, 
and that choice alone could result in Respondent closing the 
plant.  Therefore, by continuing to exercise Section 7 rights, em-
ployees were running the risk of losing their jobs.  I find that 
Smith™s remarks, phrased as they were, threatened plant closure if 
employees chose to exercise their rights protected by the Act, and 
Respondent thereby violated Section 8(a)(1) of the Act. 
C. July 20: Jack Albertso
n™s Speech to Employees 
Diana Hawley testified that she attended a meeting of employ-
ees on July 20 with Human Resources Director Jack Albertson 

and Supervisor Barbara McCluster.  Hawley testified that Albert-
son spoke to employees about how the Company was in the ﬁredﬂ 
and that ﬁif we [the employees need] to talk that he had an exten-
sion 233 and that we could talk 
to him at any time with this ex-
tension.ﬂ  According to Hawley, th
is is the first time she learned 
of such an ﬁopen-doorﬂ policy of Albertson. 
Counsel for the General Counsel asserts that Albertson™s 
comments to Hawley about calling or meeting with him if em-
ployees have questions in essence created a heretofore unknown 
ﬁopen doorﬂ policy, which is a benefit for employees in violation 
of Section 8(a)(1) of the Act. 
Regarding the alleged ﬁopen-door policy,ﬂ Albertson testified 
credibly he told employees to come by his office, or call him, if 
there were any questions and he would get them an answer.  By 
either Hawley™s version or Albertson™s, the evidence is woefully 
insufficient to establish that Jonbil implemented a new ﬁopen-
door policyﬂ during the campaign.  Obviously, all Albertson was 
offering to do was be available to employees if they had ques-

tions about the Union, which wa
s completely within the Com-
pany™s 8(c) rights. 
Hawley testified Albertson stated during this same speech that 
ﬁSmith would not have to keep the plant open if the Unionﬂ was 
selected by the employees.  Albertson denied making this state-
ment.  I credit Hawley insofar as she testified Albertson stated 
Respondent would not ﬁhaveﬂ to keep the plant open.  Counsel 
for the General Counsel argues that Albertson™s statement ﬁvio-
lates the very heart of Section 8(a)(1) of the Act.ﬂ  I disagree. 
Albertson™s remark about the pl
ant remaining open must be 
placed in its proper context in order to be properly judged.  Re-
spondent had lost considerable amounts of money since Winkler 
and Smith purchased the business.  The Union, however, was 
campaigning with claims that Respondent had made a consider-
able profit and could afford a wage increase for employees.  By 
Hawley™s own version, Albertson did not threaten, or even pre-
dict, that employees would lose their jobs if the Union won the 
election.  What Albertson did say was simply that Smith would 
not have
 to keep the plant open if the Union won the election, an 
accurate statement of the law.  In the Union™s campaign, as is 
more fully discussed below, empl
oyees had been lead to believe 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656that merely electing the Union meant that Respondent was re-
quired to give employees some im
provements in wages, hours, or 
working conditions.  In the context of this case, therefore, Albert-

son™s statement properly informs employees that they should not 
mistakenly equate selection of the Union with perpetual job secu-
rity.   D. July 20: Restriction on Visitation 
Corine Hayes, a first-shift employ
ee at Jonbil, testified that on 
July 20, 1995, she came to the pl
ant at 7:30 p.m., during second 
shift, to visit her nephew, who 
was having his meal break at a 
picnic table outdoors. Hayes™ test
imony about this incident is so 
confused that it is difficult to determine what actually happened.  
In her initial description, Hayes testified that while she was at the 
picnic table with her nephew, Hayes showed the others various 
union materials.  A security guard whom she did not know then 
came to the table and told her that visitors were not allowed.  
Hayes testified that 2 weeks earli
er, presumably before the union 
campaign, she had been allowed 
to visit her son, who also 
worked second shift.  The same 
security guard was involved both 
times.  Hayes asserted that in all, she had come back to the plant 
to visit other employees approximately ﬁa dozenﬂ times, and July 
20 was the only time she was ever asked to leave. 
During further testimony, however, Hayes corrected herself 
and stated that on July 20, she never got out of the car she was 
driving when the guard instructed her to leave.  On recross ex-
amination, Hayes acknowledged that she sat in a parked car and 
her nephew came over to her.  O
bviously, therefore, she did not 
show union materials to other employees at the picnic table.  

Hayes also stated that she had informed counsel for the General 
Counsel that her affidavit given to the Board during the investiga-
tion of this case was incorrect in various details. 
Later in the trial, counsel for the General Counsel stated on the 
record that he had indeed been informed by Hayes of the inaccu-
racies in her affidavit, and that he inadvertently overlooked this 
in asking the question about being at the table when she spoke to 
her nephew.  Counsel for the General Counsel stated that he 
wanted to bring his error to the attention of the court having read 
the transcripts. 
Counsel for the General Counsel maintains that Hayes™ unre-
butted testimony should be credited and a finding made that Re-
spondent violated Section 8(a)(1) of the Act when it restricted its 
off-duty employees from visiting its premises during working 
employees™ lunchbreaks in order to discourage its employees 
from participating in the union campaign. 
I cannot agree with counsel that even Hayes™ unrebutted testi-
mony supports finding a violation.  Hayes ﬁunrebuttedﬂ testi-
mony offers two such varied versi
ons that it is difficult to deter-
mine what really happened.  Her willingness to offer the first 
version under oath in response 
to counsel for the General Coun-
sel™s questions leaves me with some doubt about the reliability of 

her testimony.  Moreover, on cross-examination, Hayes admitted 
that she had not told the security guard why she was at the plant 
on July 20.  Further, the guard did not say anything to indicate 
that he knew why Hayes was there.
  Hayes also admitted that she 
visited the same nephew approximately 2 weeks 
after July 20Š
while the campaign was still ongoingŠand that no one asked her 
to leave on this occasion.  Finally, on questioning by me, she 
testified that on July 20, she did not know whether the security 

guard had any idea that she was engaged in union activity.  Based 
on the record herein, I cannot agree with the position advanced 
by counsel for the General Counsel. 
There is absolutely no evidence that on July 20, the security 
guard had even the slightest idea Hayes was distributing union 
materials, or that he asked her to leave in order to disrupt that 
activity.  What is clear is that Respondent did not institute some 
new rule on learning of union activity among employees, for as 
Hayes herself testified, she vi
sited the same nephew approxi-
mately 2 weeks 
after July 20Šwhile the campaign was still on-
going and no one asked her to leave on this occasion.  Hayes™ 
own testimony is less than clear about what happened on July 20, 
and in the end we are left with nothing but speculation about 
what might have motivated the guard to ask Hayes to leave on 
that day.  I find that counsel for the General Counsel has failed to 
carry its burden of proof, and I shall therefore dismiss that allega-
tion from the complaint. 
E. July 27:  Albertson™s Meeting with Employees 
Catherine Martin, who had worked for Respondent approxi-
mately 4 years and quit just a few weeks before she testified, 
stated that on or about July 27, she attended a meeting with about 
30 other employees.  Human Resources Director Albertson, 
Moore, and Supervisor McCluster were all present.  Martin testi-
fied that Albertson spoke to employees without the benefit of any 
papers in front of him.  According to Martin, Albertson told em-
ployees  that once the Union came into the plant, any employee 
who did not make 5 percent over production would be termi-
nated.  Martin also testified Albe
rtson told employees that if the 
Union did get in, and if the ﬁUnion said strike then we would 
have to strike.ﬂ  According to Martin, she informed Albertson 
that if the Union said they had to strike, employees did not have 
to strike, but Albertson replied that they did. 
Pearl Andrews testified that sh
e too attended this meeting.  
According to Andrews, she heard 
Albertson state that the Union 
would have employees fired who are unable to make 5 percent 
over production. 
Albertson admits making statements to employees in this 
meeting somewhat similar to, yet substantively different from, 
the comments attributed to him by Martin and Andrews.  Albert-
son testified credibly that he informed employees about a union 
contract at another employer where all employees who did not 
make 100-percent production could be terminated, and denied 
telling employees that they could he discharged if they did not 
make 5 percent above production 
requirements.  Albertson fur-
ther testified credibly that in response to an employee question 

about employees going out on strike, Albertson replied that em-
ployees would be expected to honor the strike.  Albertson credi-
bly denied telling employees that they would 
have
 to honor a 
strike called by the Union. 
Counsel for the General Counsel asserts that Albertson™s 
comment to employees violates Section 8(a)(1) of the Act ﬁfor it 

coerces employees into believing that the Union™s winning of the 
election could cause them to be later terminated from their jobs.ﬂ   
Counsel for the General Counsel goes on to argue that even as-
suming Albertson™s comments about another company and union 
are factually correct, the statements by Albertson nevertheless 
 JONBIL, INC. 657violate the Act because they ﬁgive Respondent™s employees a 
reasonable impression that such a provision would automatically 
be included in their contract and thus not making a certain level 
of production, whatever that level decided upon, would cause 
employees to be terminated.ﬂ  I reject each of these arguments. 
Albertson™s statements regarding contract provisions at an-
other employer were in fact nothing more than an accurate de-
scription of the give-and-take during bargaining, the accuracy of 
which counsel for the General Counsel does not dispute.  Even 
assuming Albertson implied that such terms could be or even 
would be included in a contract at Jonbil, it has long been recog-
nized that an employer is free to point out to employees that the 
bargaining process can and sometimes does result in employees 
having more strict work rules than before.  See, e.g., 
Custom 
Window Extrusions, Inc.
, 314 NLRB 850 (1994). 
F. July 31: Addition of Supervisor 
Employees Pearl Andrews, Gwen Canada, and Catherine Mar-
tin testified that on July 31, Smith announced over the intercom 
at the plant that a unit of employees would henceforth consist of 
20 to 25 employees, which would result in there being more su-
pervisors per employees.  As a result in this reduction in the 
number of employees per supervisor, Rosa Mosely became An-
drews™, Canada™s, and Martin™s supervisor.  Canada testified that 
having more supervisors per employee could allow employees 
more access to supervisors and therefore quicker response in 
resolving production problems, thereby increasing production 
and allowing employees to make 
more money. Martin, however, 
testified that it made no difference to her work whatsoever. 
Counsel for the General Counse
l contends Respondent failed 
to explain why it chose to implement ﬁthis benefitﬂ to employees 
about 2 weeks after the union campaign began.  According to 
counsel for the General Counsel, the addition of Mosely as su-
pervisor, and the resulting reducti
on in the number of employees 
per supervisor, constituted an unlawful benefit to employees in 

violation of Section 8(a)(1) of the Act.  I cannot agree. 
There is no dispute that on July 31, Respondent announced 
that it he would be adding supervisors to help employees with 
their productivity, something it referred to as ﬁthe JOBS Pro-
gram.ﬂ  Respondent™s unrebutted and altogether credible evi-
dence was that in January 1994, 
long before any union campaign, 
Winkler and Smith hired consultants to find ways to improve 
employee productivity.  In early 1995, still 3-1/2 months before 
any campaign began, they hired 
a new group of consultants for 
the same purpose.  This second group of consultants made a se-

ries of recommendations that were submitted to Winkler and 
Smith at the end of June 1995, approximately 2 weeks before the 
campaign began.  The Fourth of July shutdown followed, and 
after the shutdown, it took the Company approximately 2-1/2 
weeks to implement the recommenda
tions.  The record is utterly 
convincing that although the JOBS program was announced to 

employees after the campaign began, this announcement was 
simply the culmination of a process that began long before the 
campaign.  I shall therefore dismiss this allegation from the com-
plaint. G. August 8: Supervisor Barbara Stenbridge 
Angela Ward testified without contradiction that around Au-
gust 8, she had a conversation with
 her supervisor, Barbara Sten-
bridge, in which Stenbridge asked Ward why she was supporting 
the Union.  Ward testified Sten
bridge then asked what kind of 
problems Ward had, and ﬁif [there
 was] anybody else she could 
talk to.ﬂ  Stenbridge then told Ward ﬁto make a list of the prob-
lems [she] had, and [Stenbridge] would go to Tom Smith with the 
list.ﬂ  Finally, Stenbridge told Ward that she ﬁwas scared for her 
job.ﬂ Ward™s unrebutted testimony establishes a clear violation of 
Section 8(a)(1) of the Act, in
cluding both unlawful interrogation 
and solicitation of grievances with
 an implied promise to remedy 
those grievances. 
Performance Friction Corp.
, 319 NLRB 859 
(1995).  Even though Ward was a known supporter of the Union, 
this does not preclude her from be
ing unlawfully interrogated.  
The proper test is one of the totality of the circumstances, which 

in this case establishes that the 
interrogation occurred in the con-
text of Stenbridge also soliciting 
grievances.  In this context, 
Ward™s status as a known union adherent is immaterial. See 

Rossmore House,
 269 NLRB 1176, 1177 (1984).  I find that 
Respondent interrogated Ward, so
licited grievances from Ward, 
and expressly or impliedly promised to remedy those grievances 
in violation of Section 8(a)(1) of the Act. 
H. August 18: Smith Meeting with Employees 
On August 18, employees were paid in part by check and the 
other part by cash.  Respondent
 admits it utilized this payment 
approach in order to demonstrate to employees the amount of 
money they would be paying for dues if they joined the Union.  
Employees were required to sign a receipt to get the cash portion.  
When employees saw what Respondent had done, some became 
upset, and a commotion developed on the work floor.  Smith was 
then called to the work floor.  Conversation between Smith and 
employees began on the work floor, and was then moved to the 
cafeteria. Current employees Victoria Brooks, April Mason, Dequta 
McBee, and Pearl Andrews, and former employees Margaret 
Johnson and Rufus Marable all te
stified about the events that 
occurred after Smith arrived on the work floor.  Brooks stated 
that as Smith talked, employees became very loud.  According to 
Brooks, she asked Smith why employees could not get more 
money, and Smith replied, ﬁwith or without a Union [the em-
ployees] were not getting [any] more money.ﬂ 
April Mason asserted that during the meeting, Smith told em-
ployees that ﬁbefore he let the Union come in, he would close the 
factory.ﬂ  At the same time, Mason asserted Smith stated that 
Respondent would bargain with the Union ﬁfrom scratch.ﬂ 
Margaret Johnson testified that
 after she had refused to sign 
the paper to get her money in cas
h, she asked Smith in the meet-
ing what employees were going to receive if they work there 30 

years.  According to her, Smith replied, ﬁNothing.ﬂ  Johnson 
recalled a conversation between employees and Smith during this 
meeting wherein Smith said that the ﬁUnion was no goodﬂ and 
ﬁif the Union came into Jonbil, we would have to start from 
scratch.ﬂ  According to Johnson,
 Smith went on to say, ﬁWe 
would have nothing and he said that if the Union came in he 
wouldn™t be able to afford their prices and he would close the 
doors.ﬂ 
Dequta McBee testified that employees were upset and crying.  
According to McBee, Smith responded to a question about the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658Union saying, we are ﬁnot promising you anything, because we 
have nothing to give you.ﬂ  Then another question was asked of 
Smith,  if ﬁthe Union comes in, will you sit down and bargain 
with them?ﬂ  According to McBee, Smith replied, ﬁNo, we don™t 
have theŠif the Union comes in we do not have to sit down and 
bargain with them. We do not have to give you all anything.  All 
we have to do is bargain in good faith.ﬂ 
Rufus Marable testified that Smith informed employees that 
ﬁwe wouldn™t be able to have a Union in [Jonbil]ﬂ and ﬁIf we do, 
it would be just a matter of time until [the plant] would close.ﬂ 
Pearl Andrews testified that she was sitting at her machine 
when the conversation began between Smith and employees 
about their paychecks.  Andrews testified that as the conversation 
was still ongoing on the plant fl
oor, her supervisor, Barbara 
McCluster, came over and said, ﬁI can tell you this much. If the 
Union comes in here, Jonbil will 
close in two to three years.ﬂ 
Counsel for the General Counsel acknowledges Smith™s al-
leged comments to employees vary from witness to witness.  
Counsel for the General Counsel notes, however, these are state-
ments from employees who testified against their interest and 
contain the central theme of futility in selecting the Union as the 
employees™ representative in violation of Section 8(a)(1) of the 
Act.  Counsel for the General Counsel argues that the comments 
by Smith regarding how the Respondent was not going to pay 
employees more money with or without a union, and how it was 
going to bargain from scratch or st
art from scratch, all indicate to 
employees that it is futile to select the Union as their collective-
bargaining representative.  In addition, he argues Smith™s com-
ments that the plant would close if the employees selected the 
Union, attributed to him by Ma
son, Johnson, and Marable, con-
stitute a threat of plant closure. 
The record establishes that when employees found out they 
were being paid partly by check
 and were being required to sign 
a receipt to get the remainder of their salary in cash, many be-
came upset.  Victoria  Brooks  testified  that  employees became 
very loud.  Dequta McBee testif
ied that employees were upset 
and crying.  It is not surprising, 
therefore, that different witnesses 
recall Smith™s alleged statements differently.  Particularly where 
employees are upset, loud and crying, few recall what was actu-
ally said.  Some recall what they think was said.  Others recall 
what they understood was meant by what was said. Having ob-
served these witnesses, some are more credible and more accu-
rate than others.  I have no doubt, for example, that when Brooks 
asked Smith why employees coul
d not get more money, Smith 
replied something very much like, ﬁwith or without a Union [the 
employees] were not getting [any] more money,ﬂ or words to that 
effect.  Similarly, I credit Margaret Johnson that when she asked 
Smith what employees were going to receive if they work 30 
years, Smith replied, ﬁNothing,ﬂ 
or similar words.  Such state-
ments obviously do not encourage employees to choose the Un-

ion to represent them, but the empl
oyer is not obligated to do so. 
The statements described above are sufficiently ambiguous 
that they may impart a lawful meaning, as well as an unlawful 
one.  While one can conclude that Smith threatened futility in 
selecting the Union, it is just as reasonableŠand in the context of 
this case more likelyŠSmith was simply conveying to employ-
ees that Respondent was stretche
d to its economic limit, and it 
was not going to give employees more simply because they se-
lected the Union to represent them.  Employees are fully capable 
of analyzing and weighing such remarks in the context of a 
heated campaign such as that conducted by both the Union and 
Respondent.  
I credit April Mason only to the extent she testified Smith 
stated that Respondent would bargain with the Union ﬁfrom 
scratch,ﬂ testimony corroborated by Margaret Johnson.  I do not 
credit Mason™s claim Smith told employees that ﬁbefore he 
[would] let the Union come in, he would close the factory.ﬂ  That 
alleged statement is internally inconsistent with his statement that 
Respondent would bargainŠalbeit from scratchŠand is not 
supported by a single other witness. I have no doubt whatever 
that Smith did say something about the possibilityŠor even the 
probabilityŠof the plant closing.  This was testified to by John-
son and by Marable.  According to Marable, Smith stated to em-
ployees ﬁwe wouldn™t be able to have a Union . . . [and] if we do, 
it would be just a matter of time until [the plant] would close.ﬂ  
Marable™s use of the phrase ﬁit would just be a matter of timeﬂ 
strongly suggests and tends to corroborate Smith that remarks 
about closing were made in the context of economic conditions.  
This becomes especially clear from Johnson™s testimony, in 
which she expressly remembered that remarks Smith may have 
made about closing were in the context of his statement that ﬁif 
the Union came in, he wouldn™t be able to afford their prices.ﬂ  I 
therefore conclude Smith did not threaten plant closure as retalia-
tion for employees selecting the Union.  Rather, Smith warned 
employees that the Union could cause economic consequences 
which might result in the plant closing. 
The internal inconsistency in
 Dequta McBee™s testimony is 
obvious.  According to her, when she asked Smith, if ﬁthe Union 
[does] comes in, will you sit down and bargain with them?ﬂ,  
Smith replied, ﬁNo, we don™t have theŠif the Union come in we 
do not have to sit down and bargain with them.ﬂ  She then went 
on to testify Smith stated, ﬁWe do not have to give you all any-
thing.  All we have to do is bargain in good faith.ﬂ  Obviously 
Smith did not say both that Respondent did not have to sit down 

and bargain with the UnionŠand that it did have to bargain in 
good faith.  It is apparent from the testimony of both McBee and 
Smith that Smith told employees Respondent did not have to 
agree to any union demands (ﬁwe do not have to give you all 
anythingﬂ) but that Respondent did have to sit down and bargain 
with the Union in good faith.  Obviously such a statement is an 
absolutely accurate description of the law and does not violate the 
Act. 
Based on the above, I find the evidence inadequate to conclude 
that during his remarks to employees on August 18, Smith threat-
ened employees with plant closur
e or that it would be futile to 
select the Union as their collective-bargaining representative.  I 
shall therefore dismiss those a
llegations from the complaint. 
Supervisor Barbara McCluster, on the other hand, did not tes-
tify at the hearing.  The testim
ony of employee Andrews stands 
unrebutted and, as described, co
nstitutes a clear and unequivocal 

threat of plant closure.  Accordingly, I find that by McCluster™s 
statement, Respondent violated Section 8(a)(1) of the Act.  See 
Roadway Packaging System, 
302 NLRB 961, 963 (1991). 
 JONBIL, INC. 659I. August 18: Rosa Mosely 
Employees Victoria Brooks and Gwen Canada, and former 
employee Catherine Martin, testifie
d that Rosa Mosely was at the 
August 18 meeting between Smith and employees concerning 
paychecks, described above.  All 
testified that after Smith met 
with employees, Mosely spoke to a few employees separately.  
According to Brooks, Mosely said that if employees do not leave 
the Union alone, the Company would close the plant.  Canada 
testified very similarly to Broo
ks, noting that Mosely said, ﬁif 
you don™t listen to Mr. Smith, they would close the plant down if 
the Union [came in].ﬂ  Martin corroborates both Brooks and 
Canada, testifying Mosely stated 
that ﬁwe had better listen to the 
owners . . . because if we didn™t, that they would close Jonbil 

down.ﬂ I credit Brooks, Canada, and Martin over the bare denials of 
Mosely.  All three corroborate one another with enough detail yet 
just enough difference in their description that I have no doubt 
whatever they are telling the truthŠand accurately so.  I find that 
Mosely threatened plant closure if employees selected the Union 
to represent them, and Respondent thereby violated Section 
8(a)(1) of the Act. 
J. August 22: Laundry Manager John Reese 
Employee Angela Ward testified that around August 22, she 
met with Laundry Manager John R
eese in his office.  Ward testi-
fied during their conversation, Reese told her his uncle lived in a 
city that had unions, and they were always starting riots.  The two 
of them talked about how some of the employees at Jonbil were 
no longer talking to each other, and Reese said ﬁif you think it™s 
bad now, wait until the Union comes in.ﬂ 
According to Ward, Reese continued talking and informed 
Ward about bargaining with the Unio
n.  Reese stated that if the 
Respondent gave the employees more money, then ﬁ[Jonbil] 

could take one of our holidays like Christmas . . . away from us.ﬂ 
Reese testified at the hearing, but was not asked by Respon-
dent™s counsel about any conversation he had with Ward.  
Ward™s testimony stands uncontroverted.  I find nothing unlaw-
ful, however, in Reese™s remark
s.  Reese™s remarks accurately 
describe some of the possible co
nsequences of unionization.  The 
comment about interpersonal em
ployee relationships worsening 
if the Union were voted in wa
s obviously a mere personal opin-
ion about how employees would behave between themselves, and 
did not in any way suggest specific action or reaction by Respon-
dent itself.  The comment about employees possibly losing a 
holiday in return for a pay raise simply represents an accurate 
description of the possible give-and-take of the bargaining proc-
ess.  There is no indication Reese threatened any retaliation by 
Respondent if employees selected the Union to represent them.  
Accordingly, I shall dismiss compla
int allegations related to this conversation. 
K. August 22: Fred Moore Meeting 
Diana Hawley testified that on August 22, she attended a 
group meeting of half of her department at which Vice President 
of Manufacturing Fred Moore spoke to employees.  According to 
Hawley, Moore told employees they were like family and ﬁthe 
Union would change 
our attitudes and that we [employees] 
wouldn™t [be] able to talk to the supervisors.ﬂ 
Moore testified that he spoke from a prepared speech and did 
not deviate from his prepared text.  Moore™s speech, however, 
notes that one of the changes that would occur should the Union 
be voted in is that his ﬁpersonal relationship with each and every 
one of [of the employees] would ch
ange and [his] ability to work 
with [them] would be restricted.ﬂ  The speech also states that no 

longer ﬁcould we work side by side, but with a union steward 
between us.ﬂ 
Moore™s own speech clearly informs a reasonable person that 
selecting the Union will cause employees to lose their ability to 
discuss work-related matters with
 management, something which 
the Board has held on numerous occassions constitutes a threat of 
loss of benefits in violation of Section 8(a)(1) of the Act. 
L. Late August: Rosa Mosely 
Catherine Martin testified that 
near the end of August, she had 
a conversation, one of several, w
ith Supervisor Rosa Mosely at 
Martin™s machine.  Mosely asked Martin what she thought the 
Union could do for her.  According to Martin, during this conver-
sation Mosely told Martin that 
if the Union got in, and it said 
strike, the employees would have
 to strike, and management 
would not have to bargain or negotiate with the Union.  I credit 
Martin that Mosely also stated that if the Union was voted in, all 
the benefits including vacation pay, holiday pay, and insurance 
would be stopped right then, and that the employees would not 
get those benefits back until a contract was negotiated. 
I credit Martin™s very detailed testimony over Mosely™s bare 
denials.  Further I find that Mosely™s comments constitute threats 
of loss of benefits if employees were to select the Union as their 
bargaining representative in violation of Section 8(a)(1) of the 
Act.  See 
Baddour, Inc.,
 303 NLRB 275 (1991); 
Be-Lo
, supra; 
Fieldcrest Cannon,
 supra. 
M. Late August to Mid-September: Rosa Mosely 
Sherry Hailey testified that that she had about 10 conversations 
with her supervisor, Rosa Mosely, about the Union from late 
August until election day in mid-September.  According to 
Hailey, Mosely would come up to
 Hailey at her machine and start 
a conversation, which would soon get around to the Union and 
the Company.  Hailey testified credibly Mosely told her:  ﬁTom 
Smith would close the plant if the Union [came] in.  [Smith] 
wasn™t going to let a Union te
ll him how to run this Company 
and he would make us go on strike because he would not negoti-
ate with the Union, he wouldn™t negotiate at all and the Union 
would make us strike.ﬂ 
Hailey is one of several employ
ees who testified credibly to 
remarks made to them about the Union by Supervisor Rosa 
Mosely, who apparently took it on herself to conduct her own 
vigorous antiunion campaign after 
hearing remarks and speeches 
of top-level management.  The credible evidence shows that 
Mosely in her own remarks to employees repeatedly threatened 
plant closure, the inevitability of strikes, and the futility of em-
ployees selecting the Union to represent them, and Respondent 
thereby violated Section 8(a)(1) of the Act.  See 
Be-Lo
, supra;
 Fieldcrest Cannon
, supra. 
N. September 5: Calvin Mosely 
Orin Osborne, a 10-year employee, testified that on September 
5, he had a conversation with Sh
ipping Manager Calvin Mosely 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660on the receiving floor.  Mosely told him Hamco, another plant in 
town, was closing.  Osborne testif
ied credibly Mosely then stated 
that Jonbil would close down by Christmas if the Union got in.  

Mosely denied making the statement attributed to him by Os-
borne, but I found Osborne more credible with regard to this 
conversation. 
Based on Osborne™s credible testimony, I find Mosely™s state-
ment that Jonbil would close by Christmas if the Union were 
selected by employees constitutes a clear threat of plant closure 
in violation of Section 8(a)(1) of the Act.  See 
Fieldcrest Cannon
, supra. 
O. September 7: The Debate 
On September 7, UNITE Repres
entative David Sailer and Re-
spondent™s human resources direct
or Jack Albertson engaged in 
an open debate in front of most of the employees. Employees 

Brogdon, Hayes, and Hawley, as well as former employee Mar-
tin, all testified that during the 
debate, Albertson asked the em-
ployees to raise their hand if they were for the Union.  It is undis-

puted that a number of employees present did in fact raise their 
hands in response to something Albertson said. 
Counsel for the General Counsel argues that Albertson asking 
employees to raise their hands during the debate constituted inter-
rogation and polling in violation of Section 8(a)(1) of the Act.  I 
find, however, that this is not what occurred.  In reaching this 
conclusion, I am well aware that both current and former em-
ployees, as well as the union representative who was at the event, 
all testified that Albertson asked employees to raise their hands if 
they supported the Union.  They provided little context, however, 
in which this is supposed to have occurred. Moreover, from the 
perspective of the employees, it may 
well have appeared as if this 
is what happened.  Albertson™s explanation how this incident 
developed is particularly credible in the context of this incident. 
The debate was held in a large warehouse with 40-foot ceil-
ings.  There was only one microphone for Albertson, Sailer, and 
the Reverend Bill Luck, a local minister who acted as the mod-
erator, to share.  Neither party, by the way, called Luck to testify 

concerning Albertson™s alleged polling of employees.  For the 
most part, union supporters were not a bashful, shy group.  Nor 
was this some purely intellectual 
debate.  Rather this was a spir-
ited, highly partisan, and somewhat rachous eventŠwith over-

tones of a pep rally from each side. 
Albertson testified credibly th
at he did not literally ask em-
ployees to raise their hands if they were for the Union, but rather 
there was a point during the debate where employees asked ques-
tions.  Employees in the audience did not have a microphone, and 
when a question was addressed to him, Albertson repeated the 
question before trying to answer it.  During this question-and-
answer period, a woman asked why the Company did not recog-
nize the Union when it was obvious that so many employees 
supported it.  She then challenged Albertson to ask for a show of 
hands in support of the Union.  Albertson testified credibly he 
responded that he did not care to know how many employees 
were in favor of the Union.  At
 that point, someone else in the 
audience asked Albertson, ﬁWhat don™t you care about?ﬂ   Al-
bertson replied, ﬁShe wanted me . . . to ask by a show of hands 
how many people were here for the Union.ﬂ  At that point, a 
group of employees raised their hands. 
I agree with Respondent that 
Albertson™s testimony was at 
least partially supported by a ﬁFre
udian slipﬂ by Orin Osborne, 
who appears to have caught himself in midthought.  When asked 

about Albertson™s alleged interrogation or polling, Osborne testi-
fied, ﬁIt started off was a lady asked
ŠJack Albertson asked how 
many was for the Union.ﬂ 
It is highly unlikely that an experienced management represen-
tative with Albertson™s background would openly interrogate an 
entire group of employees about their union support in the pres-
ence of a union organizer.  More importantly, I credit Albertson 
entirely regarding the way in which this alleged polling of em-
ployees occurred at the debate.  Accordingly, I find that at this 
debate, Respondent did not unlawfully poll or interrogate em-
ployees, and I shall dismiss that allegation from the complaint.  
P. September 11Œ12: Fred Moore Meetings 
Employee Dequta McBee testified that on or about September 
11, she attended a meeting held by Vice President of Manufactur-
ing Fred Moore with about 12 other employees, most of who 
were relatively new employees.  McBee agrees with Moore that 
he read remarks from a prepared text.  McBee testified Moore 
said that ﬁif the Union came in, that all our holidays would be 
taken from us, like Christmas, Thanksgiving, Labor Day.  That 
they would have to wipe the slate clean, we will start all over.  
And there would be less holidays than we have now.ﬂ  According 
to McBee, Moore further stated 
that if the Union wins, then it 
will make employees go out on stri
ke, and if they went out on 
strike, the employees would be out of a jobŠJonbil would sim-
ply hire more employees to work in their place so that they would 
all be out of a job. 
McBee testified that around September 12, a few days before 
the election, Moore conducted yet another meeting with about 12 
employees and Supervisor Barbara 
McCluster.  In this meeting, 
Moore allegedly told employees th
at the Respondent ﬁwould just 
have to bargain in good faith.  They didn™t have to negotiate with 
the Union because no law stated that they had to negotiate with 
the Union.ﬂ  Moore™s alleged comments are then placed in real 

context when McBee continued, ﬁWhich I didn™t know whether 
that was true or not, but from the meetings  I had attended . . .  it 
was expressed to me that a company do have to give us some-
thing. You know. They have to give us something if the Union 
did come in.ﬂ 
According to Michelle Brogdon, she attended the meeting, and 
Moore simply stated Jonbil ﬁcouldn™t afford to give [employees] 
what [they] wanted, that they 
were in financial difficulties.ﬂ  
Brogdon stated that Moore had some papers from which he ap-
peared to occasionally read. 
Moore credibly testified that he read from a prepared text.  
According to Moore, he informed employees at these meetings 
that if the Union was voted in, Respondent and Union would 
have to sit down and start bargaining for things such as ﬁholidays 
and vacations and all of that.ﬂ  Moore candidly admitted that he 
reminded the employees of Respo
ndent™s undeniable financial 
plight and that ﬁif the Union won the vote and went on strike, 

[Respondent] couldn™t survive no more than maybe two to three 
months.ﬂ 
Counsel for the General Counsel asserts that Moore™s state-
ments to employees constitute threat
s of plant closure, of loss of 
 JONBIL, INC. 661benefits, futility, and the inevitability of strikes in violation of 
Section 8(a)(1) of the Act.  I disagree.  Moore credibly denied 
telling employees that any specific benefits would be taken from 
them, and admits telling employees that all benefits would have 
to be negotiated.  Moore admitted he informed employees that 
the parties would ﬁstart overﬂ and start to bargain for their bene-
fits, holidays and vacations. 
When considering credibility of
 counsel for the General Coun-
sel™s witnesses and Respondent™s witnesses, counsel for the Gen-
eral Counsel contends that its wi
tnesses™ testimony is unlikely to 
be false inasmuch as Gwen Andr
ews, Victoria Brooks, Michelle 
Brogdon, Gwen Canada, Sherry Hailey, Diana Hawley, Corine 
Hayes, Dequta McBee, Penny Staten, and Angela Ward were 
employed by the Respondent at the time of their testimony.  
Thus, these witnesses testified a
dversely to their own interest 
and, the argument goes, should be credited over the testimony of 
Respondent™s witnesses.  In making credibility resolutions, I am 
fully aware that many employee witnesses can be said to have 
testified against their own interest.  Indeed, I find few instances in 
which I have any reason to believe these witnesses knowingly or 
intentionally misconstrued any of the facts.  In other words, I 
have no reason to believe that they themselves do not honestly 
believe their own testimony.  Whether they are accurate, how-
ever, is another matter altogether. 
McBee™s testimony represents a particularly good example.  
McBee™s testimony clearly shows that, while perhaps in good 
faith, she misunderstood what was 
actually said to her by focus-
ing on only a portion of that.  Counsel for the General Counsel 
has tried to build on that by lifting specific phrases out of context.  
This is especially evident in the portion of McBee™s testimony in 
which she says Moore told employees that Respondent ﬁwould 
just have to bargain in good faithﬂ but at the same time ﬁdidn™t 
have to negotiate with the Union.ﬂ 
Based on a composite of the cred
ible portions of the testimony 
of McBee and Brogdon, and the wholly credible testimony of 
Moore, I find that Moore told employees if the Union were voted 
in, all benefits would be subject to negotiation; that from the 
company™s standpoint, negotiations would ﬁstart all over;ﬂ that 
Respondent would not be required to give in to the Union™s de-
mands (something different from what employees had been led to 
believe in union meetings); and th
at Respondent would only have 
to bargain in good faith.  I also find Moore told employees that if 

they went out on strike, they would be permanently replaced. The 
Board has repeatedly found that n
one of these specific comments, 
without more, violates the Act.  All of these statements represent 

an accurate statement of the law and/or reasonable description of 
the give-and-take process of negotiations. 
Finally, Moore reminded the employees of Respondent™s un-
deniable financial plight, and opined that ﬁif the Union won the 
vote and went on strike, [Respondent] couldn™t survive no more 
than maybe two to three months
.ﬂ  As noted above, the Board 
and the courts have repeatedly held that such comments must be 
viewed in their entire context.  Given Respondent™s undeniably 
bleak financial condition, I find 
nothing inappropriate in Moors 
telling employees that Respondent could not survive a strike for 
more than 2 or 3 months. 
The alleged threats of the futility of bargaining were really 
statements based on the accurate 
and poor economi
c condition of the Company.  The Union had distributed literature implying that 
it could get Jonbil employees substantial increases in wages and 
benefits.  It is not unlawful for an employer to describe the give-
and-take of the bargaining process, to inform employees that the 
employer does not have to agree to anything that the union pro-
poses in bargaining, or to inform employees that it may not be 
able to afford what the union proposes.  See, e.g., 
C & D Charter 
Power Systems, 
318 NLRB 798 (1995); 
Custom Window Extru-
sions, 
314 NLRB 850 (1994); 
Plated Plastic Industries, 
311 
NLRB 638 (1993). 
Q. September 13: Albertson Meeting 
Employee Michelle Brogdon testified that on or about Sep-
tember 13, she attended a meeting held by Human Resources 
Director Albertson with about 10 other employees.  According to 
Brogdon, Albertson stated at the meeting that Jonbil would not 
have to bargain even if the Union is selected to represent the 
employees.  According to Brogdon, Albertson asked the employ-
ees to ﬁgo home and think about the Union and if [they] had any 
questions to call him.ﬂ 
Albertson testified at length at the hearing, and credibly denied 
ever telling employees that Resp
ondent would not have to bar-
gain with the Union even if elected by employees. 
Counsel for the General Counsel tries time and again to claim 
that Respondent told employees that selecting the Union would 

be futile in violation of Section 8(a)(1) of the Act, but the credi-
ble evidence simply does not support such a conclusion.  As with 
employee Dequta McBee, whose testimony is described at length 
in the preceding section, the record shows that employee wit-
nesses called by counsel for the General Counsel often misunder-
stood what was actually said to them by focusing on only a por-
tion of that, and counsel for the General Counsel has tried to 
build on that by lifting specific phrases out of context.  I am sim-
ply not confident that Brogdon is any more credible than McBee 
in reporting what Albertson actually said to employees.  To many 
of these employees called by counsel for the General Counsel, 
saying that Respondent ﬁwould just have to bargain in good 
faithﬂ is the same thing as saying 
that Respondent ﬁdidn™t have to 
negotiate with the Union.ﬂ  This is particularly true where, as 
here, employees were led by the 
Union to believe that if they 
elected it, Respondent would have
 to give them something.  I 
credit Albertson that he never told employees Respondent would 
not have to bargain with the Union even if elected, and I shall 
dismiss that allegation from the complaint. 
R. September 13: Rosa Mosely 
Penny Staten testified that du
ring the union campaign, Super-
visor Rosa Mosely would come up to Staten from time to time 

and initiate conversations, often about the Union.  On or about 
September 13, Staten was at her sewing area when she had a one-
on-one conversation with Mosely. Staten testified credibly that 
on this day, Mosely told Staten, ﬁbefore Mr. Winkler would let a 
Union come into Jonbil he would close the doors.ﬂ  Mosely de-
nied making this statement to Staten, just as she denied making 
similar statements to other employees.  I credit Staten, and I find 
that Mosely violated Section 8(a)(1) of the Act by threatening 
employees with plant closure if they selected the Union to repre-
sent them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 662S. September 14: Winkler Speech 
On September 14, Corporate President and CEO Herbert 
Winkler addressed employees one last time on the day before the 
Board-conducted election.  It is undisputed that certain known 
avid union supporters were not inv
ited to this meeting and were 
asked to leave. 
Employee Dequta McBee testified Winkler told employees at 
the meeting that the union repres
entative was a ﬁs.o.b.ﬂ and that 
ﬁthe Union members were damn fools.ﬂ  McBee also asserted 
that Winkler stated before he would let the Union come in, he 
would close the plant because he could make more money as an 
accountant than working at Jonbil.  According to McBee, 
Winkler also told employees he had a letter from Calvin Klein 
stating that if the Union won at Jonbil, it would lose the contract 
with Calvin Klein.  McBee testified that she was aware the Union 
had received a letter from employees who produce garments for 
Calvin Klein and the letter stat
ed how those workers supported 
Jonbil workers in their efforts to organize Jonbil. 
Employee Raymond Toone testif
ied about the way in which 
certain employees were escorted out of the meeting because 
ﬁthey [were] for the Union.ﬂ  According to Toone, Winkler then 
started out by saying he was the ﬁs.o.b. that the people wanting 
the Union [were] talking about.ﬂ  Toone testified Winkler told 
employees he was not willing to 
negotiate with the workers be-
cause he preferred to close the plant down than negotiate any-
thing with the employees. 
Winkler credibly denied threatening plant closure as claimed 
by McBee and stating a refusal to 
negotiate as claimed by Toone.  
Winkler testified credibly that on this occasion, he read a scripted 

speech to employees word-for-wor
d as previously written.  
Winkler testified credibly that he 
scripted this speech in so much 
detail that carats were even inserted in the text to remind him 
where to take pauses.  Winkler rehearsed the speech for 2 days 
before he actually delivered it.  I credit Winkler that his remarks 
to employees on this occasion came entirely from the scripted 
speech. 
It is unnecessary to quote the 
speech at length.  Certain pas-
sages in the speech, however, do deserve specific attention.  After 
Winkler informed employees about the undeniable dire financial 
situation Respondent was in, he then read to employees the fol-
lowing:  Tomorrow™s decision could affect everyone who depends on 

your paycheck and most of the people in this town. Why?  
Because Jonbil is in trouble, big trouble. . . Jonbil is in big 
trouble, and, in my opinion, what 
could put this company 
under
 is the division and infighting and yes, even the possi-
ble  strike that this union could bring to Chase City. . . . 

[Emphasis in original.] 
 Later in the speech Winkler di
scussed how an economic strike 
at the plant could result should he not give in to ﬁunreasonableﬂ 
Union demands.  Winkler stated 
that Respondent could ﬁtry to 
survive by operating . . . with replacements.ﬂ  Winkler then went 
on to say, ﬁAnd I am concerned about those employees who 
would find it difficult to find another job if a union strike puts 
Jonbil out of business.ﬂ 
It is clear that Winkler dwelt at length on the possibility of Re-
spondent going out of business.  As I have noted above, the 
Board and the Courts have held that statements about plant clos-
ing are not unlawful when they are reasonable predictions based 
on economic factors beyond the control of the employer.  I find, 
however, that Winkler repeatedly crossed that line and threatened 
plant closure based on circumstances very much within Respon-
dent™s own control in order to frighten employees to vote against 
the Union.  My analysis begins with the portion of Winkler™s 
speech in which he stated, ﬁwhat 
could put this company under
 is the division and infighting . . . that this union could bring.ﬂ  
Winkler is in fact predicating the possibility of the plant closing 
based on nothing more than employees selecting the Union to 
represent them, i.e., employees exercising their Section 7 rights 
protected by the Act.  The fact that he almost immediately cou-
ples this with a ﬁpossible strike,ﬂ
 does not alter the fact that with 
these words he is predicating poss
ible plant closure with nothing 
more than employees selecting the Union. 
It is apparent from the context of the speech that Winkler also 
links possible plant closure with strikes, but I find he does not 
always do so in the context of circumstances beyond Respon-
dent™s control.  Clearly, Winkler opines that ﬁwhat 
could put this 
company under
 is . . . even the possible strike that this union 
could bring . . . .ﬂ  Later Winkler told employees, ﬁgiv[ing] in to 
unreasonable union demands then in my opinion this company 
will go underŠbecause we cannot afford those increased costs.ﬂ  
There is nothing objective, however, to predicate the view that 
the Union would necessarily ma
ke unreasonable economic de-
mands.  If Respondent was in the poor financial condition it 
claimed, and was willing to docume
nt this for the Union in nego-
tiations, the Union might obviously ask for less than they might 
otherwise want, or even give con
cessions.  However, Respondent 
never mentioned this scenario to employees for obvious reasons.  

Rather, Winkler simply offered an unfounded threat of closure 
predicated upon undefined and unfounded beliefs. 
Further, part of Winkler™s effort
 to instill in employees the fear 
of Respondent closing also involved an intentional misconstruc-

tion and misinterpretation of a letter received from Calvin Klein, 
one of Respondent™s customers.  Winkler stated to employees 
that he had received a letter from Calvin Klein informing Jonbil 
that Klein would withdraw its business from Respondent should 
the Union win the election.  Winkle
r informed employees that the  
ﬁunion will get Calvin Klein to stop giving us business,ﬂ should 
the employees elect the Union to represent them.  However, the 
letter in question fails to substa
ntiate Winkler™s description.  
Rather, the letter sets forth that the unionized employees who sew 
Calvin Klein clothes at another plant ﬁhave some control over 
who else gets Calvin Klein contractsﬂ and so those employees 
will oppose any company that treats its workers unfairly.  No-
where does the letter state or even imply that Klein would take 
business elsewhere if Respondent™s employees became union-
ized.  Winkler exaggerated the statements in the letter when he 
spoke to his employees in order to suit one purposeŠsway the 
outcome of the election scheduled for the next day by using fear 
of the possibility of Respondent go
ing out of business.  I find that 
Respondent violated Section 8(a)(1) of the Act by threatening 

employees with loss of jobs and plant closure should they select 
the Union as their representative. 
 JONBIL, INC. 663T. September 14
Œ15: Laundry Manager John Reese 
Raymond Toone worked for Respondent approximately 4 
years until he quit in early 1996.  Toone testified that on Septem-
ber 14 or 15, he was cleaning up in the pressing area when laun-
dry manager Reese came in and told Toone to come into the 
washroom.  Toone testified credibly
 Reese then told him that he 
needed Toone to ﬁthink about the way [he] was going to vote in 

the election.  Because [Reese] didn™t want me to lose my job and 
that [Reese] didn™t want to lose his job.ﬂ  Reese then told Toone 
that he needed to try and get some other employees ﬁto vote, you 
know along with me.ﬂ  Toone was told that Calvin Mosely 
wanted to speak to him, so Toone left. 
Calvin Mosely met with Toon
e and told Toone, ﬁwe need 
some Company support in the election.ﬂ  Toone testified that 
while he wanted to vote for the Union, he voted for the Company 
because he ﬁwas scared I wouldn™t have no job to come back to, 
so I voted for the Company.ﬂ 
Angela Ward testified that Reese also spoke to her very briefly 
on election day.  Ward testified credibly, ﬁright before [the em-
ployees] went to vote, Reese came by, and he said we better pray.  
I said pray for what, Johnny, and he said we better pray for our 
job.ﬂ I find that Reese violated Section 8(a)(1) of the Act by threat-
ening Toone with loss of his job should the Union win the elec-
tion.  Further, it is not unreasonable to conclude Reese and Cal-
vin Mosely were working together in approaching Toone, for 
Reese instructed Toone to see Mosely.  Consequently, even 
though Mosely only told Toone that Respondent needed some 
support in the election, I find that these comments tended to ratify 
or enforce the threat uttered by Reese himself, and I therefore 
find calling Toone to Mosely™s offi
ce for this purpose also served 
to interfere with Toone™s Section 7 rights in violation of Section 
8(a)(1) of the Act. 
Ward™s credible testimony estab
lishes that Reese also violated 
Section 8(a)(1) of the Act by threatening loss of jobs.  See
 Be-Lo,
 supra; 
Fieldcrest Cannon
, supra; Heritage Nursing Homes, Inc.,
 269 NLRB 230, 232 (1984).  Such comments are especially co-
ercive given the fact that it was uttered on the day of the election 
just as Ward was preparing to vote. 
U. September 15: Refusal to let Employees Leave Property 
Hailey, Martin, and Staten testified that on the day of the 
Board-conducted election, they were not allowed to leave com-

pany premises and return later to
 vote.  Hailey, who wore a union 
T-shirt while at work on election day, testified that she was not 
feeling well and so she punched 
out before 3 p.m. and was going 
to go sit in her car until it was time to go vote.  Hailey told Su-
pervisor Rosa Mosely what she planned on doing.  Mosely in-
structed Hailey not to go outside until she talked to Moore.  
When Mosely returned from talking to Moore, Mosely told 
Hailey that she could not go outside, and if she did, then she 
would not be allowed to come b
ack in and vote.  Thus, Hailey 
stayed in the snack bar until it was time to vote, at 4:10 that after-

noon. Martin testified that around 2:45 p.m., she and Staten were told 
to clock out.  They decided to leave the plant, and come back 
later to vote at the appointed time. Mosely told them that rather 
than leave, the employees should punch out and go to the cafete-
ria and sit until time to vote, which they did.  Staten™s testimony 
concerning this event corroborates Martin. 
Mosely and Moore testified Moor
e simply told Mosely to ask 
the employees if they would mind waiting in the cafeteria until 
their voting time.  Mosely claims th
at is all she did.  Mosely de-
nied employees were required to wait in the cafeteria. 
I credit the testimony of Hailey,
 Staten, and Martin regarding 
this incident.  Counsel for the Ge
neral Counsel, however, cites no 
authority to support this as a violation of the Act, and I fail to see 
how requiring the three employees to stay on Respondent™s 
premises for approximately 1 hour until it was time to vote inter-
fered with the employees™ Section 7 rights.  Accordingly, I shall 
dismiss that allegation from the complaint. 
V. Mid-September: Reduction in Hours of Catherine Martin and 
Penny Staten Catherine Martin worked for Respondent for over 4 years, un-
til she quit a few weeks before she 
testified.  Penny Staten has 
worked for the Respondent for 5 years, and continues to do so.  

At the time relevant to this case, Martin and Staten each worked 
under the supervision of Rosa Mosely, where they operated sin-
gle needle machines, sewing labels onto the outside of garments.  
Most of Martin™s sewing was on ﬁLong Haulﬂ jeans, which is 
Jonbil™s own brand. 
Martin and Staten testified that prior to the union campaign, 
neither would be sent home early if there was sufficient work for 
them to sew elsewhere, in which case supervisors would assign 
them work in other departments.  This testimony is really not 
disputed.  In fact Plant Manger Ricky Wilson and Supervisor Pat 
Dodson agree Martin and Staten we
re sent to other departments, 
including Dodson™s, notwithstanding that Martin and Staten did 

not care to work in Dodson™s area.  Martin had in the past ﬁturned 
jeans,ﬂ stayed pockets, and sewed pleats.  Staten had stayed 
pockets, sewed pleats, and sewed darts. 
Both Martin and Staten were open and active supporters of the 
Union.  Both distributed prounion leaflets in Respondent™s park-
ing lot.  Martin wore prounion stickers to work, while Staten 
wore a union T-shirt to work. 
Martin and Staten testified that beginning about the week be-
fore the September 15 election, their hours decreased as they 
were sent home by their supervis
or when work was slow, rather 
than being assigned to help in other departments as had been the 
practice in the past.  Both Martin and Staten asserted that on days 
they were sent home early, recently hired employees, including 
Seamans and Langford, continued sewing Calvin Klein labels on 
pants, which they could have perfor
med.  Staten testified that she 
had been told a few months before the election by Barbara 

McCluster, her supervisor until la
te July, and Rosa Mosely, for 
whom she worked at the time of the election, that single needle 
operators were not to be sent home early because there was other 
work to be done. 
General Counsel™s exhibits indicate that Martin worked 11.25 
hours the week ending September 9, which did not included time 
off for Labor day.  The 3 weeks prior to that, Martin worked 
17.75, 25, and 26.75 hours, respectively.  The three week period 
after the week ending September 9, Martin worked 36, 11.25, and 
34.50, respectively. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 664Using the same documents for Staten, the evidence indicates 
that the week ending September 2, Staten worked 23 hours.  The 
average of the 4 weeks prior to 
September 2 show that Staten 
worked an average of 29.75 hours.  The 4-week period after Sep-
tember 2, Staten worked an average of 29.50 hours. 
Both Martin and Staten were openly active for the Union dur-
ing the campaign and both were the recipients of threats of vari-
ous types in violation of Section 8(a)(1) of the Act.  Moreover, 
according to counsel for the General Counsel™s argument, both 
women had their hours ﬁsubstantiall
y reduced,ﬂ which in essence 
was a layoff for a day or two, w
ithin 2 weeks of the election.  
Counsel for the General Counsel thus argues that a prima facie 
case has been established that Martin and Staten were discrimi-
nated against in violation of Section 8(a)(1) and (3) of the Act.  
For the following reasons, I reject this argument. 
In short, Staten™s and Martin™s claims were not supported by 
the record.  The evidence shows that Seamans was not hired until 
October 24, 1995, more than a month after the election.  Lang-
ford was hired the day after Seaman
s was hired.  Thus, the record 
shows clearly that Seamans and Langford were not doing work 
Staten and Martin could have done during the period of their 
alleged reduction in working hours.  Seamans and Langford were 
not yet even employees of Jonbil. 
Further, Respondent™s payroll records shed serious doubt on 
whether Staten or Martin suffered any reduction in work hours 
during the election period because of lack of work.  A study of 
Staten's time records from August 1 through September 30, 1995, 
suggest that she worked 
more
 hours on average during the elec-
tion period than she did during the overall 2-month period.  Her 

average weekly hours for the election period were 31.0, while her 
average weekly hours for August and September were only 28.3. 
A study of Martin™s time record
s for the same periods showed 
that her best week (36 hours worked) was the week of September 
11, the week of the election.  Although the week before and the 
week after were lower, the week after the election (September 18, 
1995), Martin was absent 2 full days and worked only a half hour 
on a third day because of her own personal needs.  Judy Shef-
field, engineering coordinator w
ho works with payroll, testified 
credibly that she reviewed Martin™s time schedule and noted that 
Martin left early from work w
ith work available on September 
19, and she was absent from work on September 20 and 21, 
thereby reducing the number of hours she could have worked. 
The position advanced by counsel for the General Counsel that 
recently hired employees were allowed to continue working 
while Martin and Staten were sent home is not supported by the 
record.  However, even if it were, disparate treatment is not es-
tablished.  Implied, if not expressed within counsel for the Gen-
eral Counsel™s argument is the assertion that Martin and Staten 
should have been retained in place of less senior employees.  Yet 
there is no evidence that at any time, junior employees were sent 
home temporarily from their regular jobs in order to make room 
for more senior employees, whether it be Martin and Staten, or 
any other employee.  Rather, the record simply shows that Martin 
and Staten were kept working when there was extra work avail-
able. The argument that Martin and Staten should have been kept 
working rather than other employees is founded on circuitous 
reasoningŠan implied but unstated argument that Respondent 
should be required to afford departmental seniority.  Further, 
contrary to the argument advanced by counsel for the General 
Counsel, the evidence is not at all clear that Martin and Staten 
were in essence laid off for a day or two at approximately the 
time of the election.  For these reasons, I find that counsel for the 
General Counsel has failed to establish any disparate treatment of 
Martin and Staten, and I shall di
smiss those allegations from the 
complaint. W. October 19: Failure to Reassign Orin Osborne 
Orin Osborne worked for the Respondent for about 10 years. 
Osborne was a material handler fo
r most of his employment with 
Jonbil.  On October 19, Osborne 
was transferred to the laundry, 
where he worked until he was laid off in early November. 
Counsel for the General Counsel maintains that as of October 
19, Osborne should have been transferred to truckdriver, rather 
than the laundry, and that he should have continued working until 
November 13, when Joseph Fromal was laid off.  According to 
counsel for the General Counsel, Fromal, a truckdriver, worked 
in the same department but had le
ss tenure than Osborne.  These 
allegations are premised on the th
eory that because of Osborne™s 
known union activity, Respondent imposed more stringent work-
ing conditions on Osborne by requiring that he have a commer-
cial driver™s license (CDL) before he could operate a truck, when 
such was not required for the other drivers. 
Osborne distributed union leaflets where his supervisor, Calvin 
Mosely, observed him, and there is no dispute Osborne was an 
open and active supporter of the Union. 
On October 19, Osborne met with
 Supervisor Calvin Mosely 
and Human Relations Manager Jack
 Albertson.  Albertson in-
formed Osborne that the Responde
nt was in a severe financial 
bind and he could no longer keep Osborne on the floor when 
there was no stock, matters which are not disputed by counsel for 
the General Counsel.  Osborne admi
ts that Albertson then offered 
Osborne the job of driving a truck.  According to Osborne™s un-

disputed testimony, however, Albertson informed Osborne that 
he needed a (CDL) to drive a truck. 
As counsel for the General Counsel notes, Albertson and Cal-
vin Mosely both testified at the hearing regarding Osborne, and 
neither rebutted Osborne™s allegation that Albertson informed 
Osborne he had to have a CDL before he could drive a truck.  I 
credit Osborne that Albertson said this.  I also credit Albertson 
and Mosely, however, that Osborne stated he did not want the 
truckdriver position.  Further, I credit both men that Osborne 
refused a similar position in the sp
ring of 1995.  After the meet-
ing on October 19, Osborne was not laid off, but was transferred 
to the laundry department where he worked until November 3.  
Osborne was laid off on November 3 when he refused to work in 
the washroom, otherwise known as
 the rock room, where jeans 
are given a stone-washed treatment. 
It is undisputed that in April 1995, when Vernell Ghee re-
signed, Calvin Mosely offered Ghee™s job to Osborne.  Osborne 

turned it down, and Fromal then
 got the job after Osborne de-
clined it.  While Osborne was 
unaware if truckdrivers Charles 
Hughes, Wayne Reese, and Joe Fromal, had a CDL, Hughes 
testified that he did not have such a license.  Finally, it is undis-
puted that Fromal, who did not support the Union, continued to 
 JONBIL, INC. 665work until he was laid off on November 13, while Osborne was 
laid off a few days earlier. 
Counsel for the General Counsel™s prima facie case concerning 
Osborne consists of the fact that he was an active and open union 
supporter in a facility where the Respondent engaged in numer-
ous allegations of Section 8(a)(1) of
 the Act, including a threat to close the facility directed to Osbo
rne by Mosely in early Septem-
ber, and where a nonunion supporting employee was kept work-
ing after Osborne was let go.  While counsel for the General 
Counsel™s position carries consid
erable surface appeal, certain 
elements are missing.  Most particularly, the record fails to sup-
port a conclusion that Osborne™s union activity was in any way a 
motivating factor in his being transferred to the laundry and/or in 
his being laid off in early November. 
What primarily lends appeal to counsel for the General Coun-
sel™s position is the unrebutted fact Albertson told Osborne on 
October 19 that to be a truckdriver, Osborne needed a commer-
cial driver™s license.  Why Albertson would have said that is not 
at all clear.  If Respondent wanted to retaliate against Osborne for 
his union activities, it could have used that very excuse to lay off 
Osborne then and there.  Instead, Respondent went out of its way 
to transfer Osborne to the laundry and keep him working.  Fur-
ther, while Counsel for General Counsel argues that Fromal 
worked slightly longer than Osbor
ne, the credible evidence estab-
lishes that Osborne himself would have continued working if he 
had not refused work in the washroom.  There is certainly no 
evidence that Respondent singled out Osborne for layoff.  In fact, 
when Osborne was laid off from the laundry job, he was among 
30 others who were also laid off. 
 In the final analysis, I conclude 
counsel for the General Counsel has failed to prove that Os-

borne™s union activity was a motivating factor either in his being 
transferred to the laundry and/or his later being laid off in early 
November.  Accordingly, I shall dismiss that allegation from the 
complaint. X. October 27: Layoff of Doris Boyd 
Doris Boyd worked for Respondent at various times for about 
13 years, with the last occasion 
being from 1991 until her layoff 
in November 1995.  In early 1995, Boyd worked in the bag and 
tag department, where she would bag the pants to go out for or-
ders and sometimes place the price tag on them for the retail 
stores.  Later in 1995, she was as
signed to the picking department 
under the supervision of Calvin Mosely.  In the picking depart-
ment, she would receive an order form indicating the size and 
quantity of pants desired and then pick the request jeans, place 
them on a truck, and roll them to the packers.  As discussed in 
greater detail below, most of Boyd™s orders were for J.C. Penny, 
Sears, and Advantage. 
Boyd worked in picking with employee Deborah McKinney.  
Boyd and McKinney were the only two order pickers at the 
Chase City plant.  McKinney™s job was to pick ﬁLong Haulﬂ 
jeans, Respondent™s own label, marketed primarily to truckdriv-
ers.  McKinney would pick selected jeans, place them in a cart, 
and carry them to bag and tag to have the tickets attached before 
being sent to packing. 
It is undisputed that prior to the Board-conducted election, if 
Boyd or McKinley ran out of orders to pick, they were sent home 
if there was no work to perform in other departments.  Boyd 
testified that she has worked on about five occasions in other 

departments such as bag and tag and long haul. 
Boyd was an open and avid supporter of the Union.  McKin-
ney did not do anything or wear anything to work that would 
indicate she supported the Union. 
In November, Boyd was called into the office where she was 
told there was not enough work for two pickers, and so she was 
being laid off.  McKinney, who had been on medical leave for a 
month and not working at the time
, was allowed to return to her 
old job. Around Christmas, Boyd met with Calvin Mosely to inquire 
about work.  Mosely informed Boyd that work was still slack.  
Mosely explained that the system
 for picking had been changed, 
and most of the orders were being packed straight out of the wash 
boxes to the packers stations, thereby reducing the need for the 
picking function she had performed.  Boyd asked about working 
in her old department, bag and tag, but Mosely said there was not 
enough work. 
In January 1996, Boyd again returned to Mosely, who again 
told Boyd that work was too slow
 to call her back.  According to 
Boyd, she observed Fernanda Queensberry, supervisor in bag and 
tag, picking jeans out of wash boxes, as Boyd previously did for 
prepack orders. 
Again in February I996, Boyd returned and was told for a third 
time that work was still slow, and she would he called back when 
things picked up.  Boyd asserted that at no time did any supervi-
sor offer her the chance to work 
an alternative work schedule or 
rotate with McKinney prior to being laid off.  Kendall Hayes, 
assistant shipping manager during the fall and winter of 1995, 
testified credibly, however, that
 he and Queensberry asked Boyd 
about working an alternate work schedule with McKinney such 

as to rotate week to 
week, but Boyd refused. 
Counsel for the General Counsel 
asserts that Boyd was unlaw-
fully laid off in November and th
ereafter failed to be recalled in violation of Section 8(a)(1) and (3) of the Act.  There is no dis-

pute that Respondent was aware of her union sympathies.  Coun-

sel for the General Counsel argues that disparate treatment of 
Boyd is shown by the fact that McKinney was allowed to con-
tinue working while Boyd was laid off.  Thus, counsel for the 
General Counsel argues it has met its burden under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).  For the following reasons, however, 
I find that counsel for the General Counsel has failed to establish 
any disparate treatment and has failed to establish that Boyd™s 
union activity was a motivating factor in selecting Boyd for lay-
off. McKinney picked ﬁLong Haulﬂ jean
s, a men™s jean that is Jon-
bil™s own label.  Because Long Hauls are made only in men™s 
sizes, they had a wide variety of sizes, based on 1-inch variations 
in waist size and inseam length.  Boyd picked various labels of 
women™s jeans, which were in sizes
 8, 10, 12, 14, and 16.  Previ-
ously with the women™s labels and currently with Long Haul, the 

order picker received an order for jeans.  For example, a chain of 
stores might have placed an order for 300 pairs of jeans, with 
several of each size and style.  The order picker would take the 
order, go to storage bins, take out the requested number of each 
size and style, and put the jeans on handtrucks.  The picker would 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 666then take the handtrucks to the packers, who would pack the 
jeans in boxes and send them on for shipping to the customer. 
The record reflects that in 1995, before Boyd™s layoff, Kendall 
Hayes, Calvin Mosely™s assistant, decided that it would be more 
efficient if the bins containing women™s jeans were placed near 
the packers so that the packers could pick and pack at the same 
time.  This was not done with Long Haul jeans because of the 
greater variety of sizes.  Allowi
ng the packers to do the picking 
of women™s jeans meant that there was less work for the pickers 
to do.  Because Boyd was primarily responsible for picking 
women™s jeans, her work was reduced the most. 
McKinney, who had more tenure than Boyd, was on a medical 
leave of absence from Septembe
r 27 until October 30, 1995.  
Hayes testified credibly that he had offered Boyd the opportunity 
to alternate picking Long Haul with McKinney, but Boyd de-
clined.  I also credit Hayes that he also offered to let Boyd return 
to belt-bag-and-tag, where she had previously worked, but she 
declined that offer as well.  
Fernanda Queensbury overheard this 
conversation and corroborated Hayes™ testimony.  Determining 

that there was no longer a need for two order pickers, Hayes laid 
Boyd off, both because McKinney picked Long Haul, which still 
required a picker, and because McKinney had more tenure than 
Boyd. 
McKinney testified credibly that, in her opinion, there was not 
enough work for two pickers.  Queensbury agreed, as did Hayes.  
Since Boyd was laid off, McKinney has averaged only approxi-
mately 20 hours a week.  Although extra pickers are needed for 
some rush orders, such work can be done by the supervisors, 
which is precisely why Boyd may well have observed Queens-
bury doing some of that work when Boyd returned to the plant in 
January 1996. Even this ﬁas neededﬂ work has been drastically 
reduced because of combining the picking and packing functions 
for the women™s labels.  Consideri
ng all of the record evidence, I 
am convinced Respondent has established that Boyd was laid off 
solely for lack of work, and not because of her union sympathies.  
Counsel for the General Counsel 
has failed to establish that 
Boyd™s union activities were a motivating factor in her layoff, 
and I shall therefore dismiss that
 allegation from the complaint. 
Y. January 15, 1996: Layoff of April Mason 
April Mason worked for Respondent on several different occa-
sions during the past 10 years.  She was most recently rehired in 

January 1994.  Mason and Meli
ssa Johnson operated the serge 
machines, placing a double lock stitch on a rough edge of fabric 
to keep it from unraveling.  Mason and Johnson worked under 
the supervision of Pat Dodson. 
Mason also had some experien
ce performing certain opera-
tions on the single needle machines, a fact which is discussed in 
greater detail below.  Before 
the union election, Mason would 
sometimes not work an entire day due to the lack of work, and 
sometimes she would work in other departments when there was 
extra work available. 
Mason was an open and active supporter of the Union, a fact 
which was known to and is not denied by Respondent. 
On January 15, 1996, Mason was laid off.  She returned to 
work February 13, where she was first assigned to operate a sin-
gle needle machine.  Eventually, she was returned to the serge 
machine. 
Counsel for the General Counsel contends that Mason™s layoff 
was discriminatory in violation of
 Section 8(a)(1) and (3) of the 
Act because certain recently hired employees in her department 

continued working. 
Mason does not dispute that Me
lissa Johnson had better pro-
duction than her, and that it was logical for Respondent to keep 
Johnson.  However, from the time of the union election until 
Mason was laid off, Mason observed the hiring of new employ-
ees Denise Langford and Margaret Seamens as single needle 
operators in Dodson™s department, work which Mason had ex-
perience in doing.  It is on the basis of Respondent keeping Lang-
ford and Seamans that counsel for the General Counsel argues 
Respondent discrimina
ted against Mason. 
Counsel for the General Counsel conveniently ignores certain 
important facts.  Both Pat Dodson, Mason™s supervisor, and 
Ricky Wilson, plant manager at the time of Mason™s layoff, testi-
fied credibly and without contradiction that Mason was to be 
called back a week before she actually returned to work.  Mason, 
however, did not have a telephone, so Dodson had to leave word 
with Mason™s family.  By the time Mason finally received the 
message, a week had passed in which she could have worked. 
More importantly, the evidence is quite clear, and in fact not 
disputed, that Mason was a relatively slow worker.  Dodson testi-
fied without contradiction that she brought Johnson in to help 
Mason in the serging work because Mason could not keep up 
with the work.  However, once Johnson and Mason were both 
doing the work, they finished too early, sometimes punching out 
as early as 10 or 11 a.m., when their shift was supposed to end at 
4:30 p.m.  Dodson also testified credibly and without contradic-
tion that her original plan was to keep Johnson in serging and 
reassign Mason elsewhere, but because of the slowdown in work, 
there was no place to reassign Mason.  Accordingly, Mason was 
temporarily laid off. 
Dodson testified that she laid off Mason and kept Johnson be-
cause Johnson was a faster and more versatile worker.  Johnson 
agreed that her skills were more 
versatile than Mason™s.  Mason 
admitted that Johnson was more productive than she was.  While 
the relative speed of Johnson and Mason is not disputed by coun-
sel for the General Counsel, the importance of that fact is.  Mason 
was in the serging job before Johnson, and in fact Johnson was 
brought in to help Mason.  The fact that Johnson was kept and 
Mason laid off suggests that productivity, and not union senti-
ment, was the motivating factor. 
Significantly, Johnson herself was a vocal union supporter, 
having passed out leaflets, worn union T-shirts, and worn stickers 
during the campaign.  Johnson testified that everyone in the plant 
knew she supported the Union.  However, Johnson was never 
laid off.  Further, Mason herself admitted that many procompany 
employees 
were laid off. Margaret Seamans and Denise Langford sewed Calvin Klein 
labels on that brand of jeans, which was a different type of work 
than Mason was doing.  While Ma
son had performed some single 
needle work, Dodson testified without contradiction that Mason 
could not do the Calvin Klein label work because she was too 
slow.  Mason herself made no clai
m to having sewn on labels and 
admitted she could not name a specific job that she could have 
been assigned to during the time of her layoff. 
 JONBIL, INC. 667Mason testified that, even after the election, when work was 
slow, she would sometimes be assigned elsewhere.  Respondent, 
however, was aware of her union sympathies as early as the sum-
mer of 1995.  There is no question that at earlier times when 
Respondent had plenty of chances to release Mason, it kept her in 
spite of her known union sentiments.  Mason admitted that there 
was no new union-related activity around January 1996 that 
might have motivated the company 
to take discriminatory action. 
Considering all of the record evidence, I am convinced Re-
spondent has established that 
Mason was selected for layoff 
solely because of relative productivity, and not because of her 

union sympathies.  Careful analysis of counsel for the General 
Counsel™s position regarding each of the alleged violations of 
Section 8(a)(3) of the Act in this case reflects that it is founded on 
an unspoken, implied argument that unless Respondent accorded 
union activists departmental senior
ity in layoff situations, it there-
fore discriminated against them in violation of the Act.  There is 

no evidence, however, that Respondent utilized seniority in mak-
ing any of its layoff decisions 
except
 where two people occupied 
the same position within the same
 department.  Because of this 
implied, yet unspoken argument, counsel for the General Counsel 
has repeatedly failed to show act
ual disparate treatment afforded 
the alleged discriminatees.  As it relates to Mason, I find counsel 

for the General Counsel has faile
d to establish that Mason™s un-
ion activities was a motivating fact
or in her layoff, and I shall 
therefore dismiss that allegation from the complaint. 
Z. February 1996: Failure to Recall Charles Hughes 
Charles Hughes worked for Respondent 5 years until he was 
laid off on February 12, 1996, from the shipping and receiving 
department. 
In early 1995, Respondent had three truckdrivers: Wayne 
Reese, Hughes, and Vernell Ghee, in order of relative tenure.  
Ghee resigned in April 1995, and the position was filled by Jo-
seph Fromal, who is referred to in the transcript as ﬁJoe Farmer.ﬂ  
Hughes was a ﬁlong haulﬂ driver, driving to and from Respon-
dent™s plant in Henderson, North Carolina.  When Respondent 
closed its Danville, Virginia faci
lity in August 1995, Supervisor 
Calvin Mosely assigned Reese to the Henderson route and as-

signed Hughes to the local Chase City route, driving a truck with 
materials and finished goods from the bottom plant to the top 
plant and making stops at the area landfill.  Fromal was assigned 
as Hughes™ helper. 
During the union campaign, Hughes distributed union leaflets 
at the parking lot on several occasions, where Supervisor Calvin 
Mosely observed him.  Hughes was an open and active supporter 
of the Union, a fact which Respondent does not deny. 
Fromal was laid off for lack of work on November 13, 1995, 
and his layoff became permanent on December 5.  Thereafter, 
Fromal was reinstated/rehired to a position in the laundry de-
partment on second shift on January 15, 1996.  He later changed 
to first shift on February 8. 
When the Henderson facility closed in February 1996, there 
was no need for two drivers.  Reese and Hughes occupied the 
same position in the same department, and because Reese was 
more senior than Hughes, Hughes 
was laid off effective February 
9, 1996.  Approximately 15 other employees were laid off around 
the same time. 
On February 9, Calvin Mosely
 met with Hughes and told 
Hughes he was being laid off.  The payroll change notice docu-
menting Hughes™ layoff states that Calvin Mosely ﬁwouldﬂ rehire 
Hughes.  It is undispu
ted Mosely informed Hughes that he would 
set up an appointment with Huma
n Resources Director Jack Al-
bertson to talk about other possible positions in the plant.  It is 
also undisputed that Mosely never set up the appointment for 
Hughes to talk to Albertson.  
Albertson testified credibly that 
Mosely did speak to him about this, but according to Albertson, 

nothing was ever set up with Hugh
es because there were no posi-
tions available. 
At about the same time as Hughes™ layoff, Fromal was allowed 
to transfer from second shift to first shift in the laundry.  Counsel 
for the General Counsel argues that Hughes should have been 
offered this first-shift laundr
y position because Hughes had more 
tenure than Fromal, or, that at the very least, this transfer should 
have created a position on second shift in the laundry, where 
Hughes previously worked befo
re becoming a truckdriver.  
Counsel for the General Counsel argues that work remained 

available there, at least for a matter of weeks after Hughes was 
laid off. Laundry Manager John Reese testified without contradiction 
that Fromal was not the only second-shift employee from the 
laundry allowed to transfer to first shift.  Several employees 
transferred at the same time, and 
all in anticipation of the second shift being phased out. Reese testified credibly that none of the 
people who transferred were replaced because phasing out of the 
second shift was already under way. 
In counsel for the General Counsel™s posttrial brief, he ﬁavers 
that while Hughes™ layoff was la
wful,ﬂ the failure to recall Hughes to or transfer Hughes to the laundry department was 
unlawful.  Counsel for the General Counsel argues that when 
Fromal was transferred to first shift in the laundry, that position 
should have been offered to 
Hughes, and when it was not, Re-
spondent discriminated against Hughes in violation of Section 
8(a)(1) and (3) of the Act.  I cannot agree with counsel for the 

General Counsel, whose argument
 effectively mandates not just 
departmental seniority, but plant wide seniority if Respondent is 

to avoid an inference that it discriminated against Hughes. 
As before, analysis of counsel 
for the General Counsel™s posi-tion regarding each of the alleged violations of Section 8(a)(3) of 
the Act in this case reflects that it is founded on an unspoken, 
implied argument that unless Respondent accorded union activ-
ists departmental seniorityŠor in Hughes™ case plantwide senior-
ityŠin layoff situations, it therefore discriminated against them 
in violation of the Act.  There is no evidence, however, that Re-
spondent utilized seniority in making any of its layoff decisions 
unless two people occupied the 
same position within the same 
department.  Precisely because of that limited use of seniority, 
Hughes, the union supporter, was kept working when Fromal, not 
a union supporter, was laid off in November 1995. 
Counsel for the General Counsel has repeatedly relied on this 
implied, yet unspoken argument requiring the using of depart-
mental or even plant wide seniority, and in doing so has repeat-
edly failed to show actual disparate treatment afforded the al-
leged discriminatees.  As it relates to Hughes, I find counsel for 
the General Counsel has failed to establish that Hughes™ union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 668activities was a motivating factor in his layoff, and I shall there-
fore dismiss that allegation from the complaint. 
The Bargaining Order Remedy 
The complaint alleges and Res
pondent admits that the fol-lowing unit is appropriate for purpos
es of collective bargaining:  
 All production and maintenance employees employed by 
the Respondent at its Chase City, Virginia, facilities; ex-
cluding all office clerical em
ployees, guards, and supervi-
sors as defined in the Act. 
 The ﬁExcelsior
 listﬂ used in the Bo
ard-conducted election 
contains the names of 198 employ
ees who worked at the ﬁbot-
tom plantﬂ and the names of 121 employees who worked at the 
ﬁtop plant.ﬂ  Six challenged ballots were stipulated to be ineli-
gible to vote, and only one challenged ballot remains.  There-
fore, at most there are 314 unit employees. 
Four union representatives, Harold Bock, David Greenlief, 
Mark Wilkerson, and David Sailer, testified without contradic-
tion about soliciting Jonbil empl
oyees to sign union authoriza-
tion cards.  The union representatives read to or the potential 
card signer read the union authorization card prior to signing it.  
The employees are bound by the clear language of the card.  
See  
DTR Industries, 
311 NLRB 833, 838 (1993).  At no time 
did they ever inform a Jonbil employee that the sole purpose of 
the union authorization card was ﬁonlyﬂ to get an election. 
Harold Bock, assistant regional director for the Union who 
had participated in about 30 un
ion organizing campaigns, testi-
fied concerning 20 union authorizat
ion cards that he personally 
solicited and that he observed th
e employees sign.  Several of 
the card signers Bock solicited also signed the union sign-in 
sheets for the July 16 and 17 union meetings. 
David Greenlief, another union representative, testified 
without contradiction regarding 
23 authorization cards he per-
sonally solicited and observed th
e employee sign.  Greenlief 
received other signed cards from employees at the two union 
meetings, but did not see those employees actually sign their 
cards.  A comparison of all such card signatures against the 

sign in sheets and the available W-4 forms shows that they are 
authentic. The Board has long held 
that expert testimony is not 
required to prove the validity of the signatures on union au-

thorization cards and has specifi
cally approved the use of W-4 
for signature comparisons.  See 
Be-Lo
, supra; 
Action Auto 
Stores, 298 NLRB 875, 879 (1990), enfd. mem. 951 F.2d 349 
(6th Cir. 1991). 
Mark Wilkerson, a third representative of the Union, solic-
ited 11 employees personally.  In
 addition, counsel for the Gen-
eral Counsel introduced W-4 forms for the remainder of the 
cards solicited by Wilkerson, and a comparison of the W-4 
forms and the sign in lists indicate that the same person signed 
both documents. The remaining authorization cards were introduced and re-
ceived into evidence via the actual card signer, or on a few 
occasions, the actual card signer authenticated his/her signature 
after the card had been received into evidence via the solicitor. 
The record reflects that on August 5, the date used for the ﬁ
Ex-
celsior
 list,ﬂ the Union had obtained 182 valid union authoriza-
tion cards, and as of that date enjoyed majority status. 
I have dismissed many of th
e complaint allegations, includ-
ing all of the allegations that Respondent discriminated against various individuals in violation of
 Section 8(a)(3) of the Act.  
Nevertheless, I have found 
Respondent has committed numer-
ous unfair labor practices before
 the election, which are gener-
ally considered ﬁegregiousﬂ and so serious and substantial in 
character that the possibility of conducting a fair rerun election 
by use of traditional remedies is
 slight, at best.  I have found 
that in speeches to employ
ees, both as soon as Respondent 
learned of union activity and as late as the day before the 
Board-conducted election, Responde
nt™s top management offi-cials threatened employees with plant closure if employees 

selected the Union to represent them.  In similar circumstances, 
the Board has generally held th
at employees would be best 
protected by the issuance of a bargaining order. 
In determining whether a bargai
ning order is appropriate to 
protect employees sentiments a
nd to remedy an employer™s 
misconduct, the Board examines th
e nature and persuasiveness 
of the employer™s practices.  In
 weighing a violation™s persua-
siveness, relevant consideratio
ns include the number of em-
ployees directly affected by the violation, the size of the unit, 

the extent of dissemination among the work force, and the iden-
tity of the perpetrator of the unfair labor practices.  
Holly 
Farms, 311 NLRB 273 (1993). 
In the current case, Respondent™s highest ranking onsite offi-
cial, Tom Smith, on learning of union activity, conducted meet-

ings with nearly all of the employees wherein he threatened 
employees with plant closure.  Following his lead, various su-
pervisors began to talk to empl
oyees and threatened them with 
plant closure and job loss.  As the Board stated in 
General Stencils, Inc.,
 195 NLRB 1109, 1110 (1972), threats of loss of 
employment and plant closure ar
e especially repugnant to the 
purposes of the Act and are inevitably going to be discussed 
among employees.  The record here
 reflects that the day before 
the election, Herbert Winkler, the 
majority owner of Jonbil, met 
with the vast majority of employees and repeated these same 

threats of plant closure and job loss. 
The Board has held that conduct of the type engaged in here 
warrants the issuance of a 
bargaining order.  See 
Be-Lo
, supra; Holly Farms, supra; Lasar Tool, Inc.
, 320 NLRB 105 (1995).  
In Salvation Army Residence
, 293 NLRB 944 (1989), enfd. 
mem. 923 F.2d 846 (2d Cir. 1990), the Board found a bargain-
ing order an appropriate remedy 
to numerous 8(a)(1) violations, and noted:  In view of the serious misconduct the Respondent has en-
gaged in, and particularly the threats of closure of the fa-
cility directed at the entire uni
t, we are convinced that the 
coercive impact on the employ
ees has not dissipated, and 
in any event we are convinced that the misconduct is 

likely to recur. . . . Requiring the Respondent simply to re-
frain from such conduct will not eradicate the lingering ef-
fects of the violations. [Id. at 945Œ946.] 
 Respondent contends that a second election is the appropri-
ate remedy in this matter, partly because turnover within the 
unit has reduced the impact of an
y violations of the Act which 
may have occurred.  There 
are 115 employees listed on the 
 JONBIL, INC. 669ﬁExcelsior
 listﬂ that have been terminated or permanently laid 
off and not recalled.  Hence, there has been approximately a 37-
percent (115 of 314) turnover in employees since the election. 
In addition, there are nine other employees who have since 
been hired and not terminated or
 permanently laid off.  Thus, 
the total turnover in bargaining unit employees is 124, which is 

39 percent of the 314 complement of bargaining unit employ-
ees.  As counsel for the General Counsel argues, the Board has 
issued 
Gissel
 bargaining orders in cases of even higher turnover 
than the instant case.  See 
Be-Lo
, supra, 15 (bargaining order 
found valid where new employees constituted two-thirds of the 
work force); Action Auto Stores, supra at fn. 3 (bargaining or-
der found valid where new employ
ees constituted three-fourths 
of the work force); Salvation Army, supra at 946 (bargaining 
order valid where new employees constituted two-thirds of the 
work force). 
Accordingly, I find sufficient precedent that a bargaining or-
der is the appropriate remedy 
for the unfair labor practices 
found herein, and I shall order that Respondent be required to 

recognize and bargain with the Un
ion as the exclusive represen-
tative of employees in the appropriate unit. 
CONCLUSIONS OF LAW 
1. The Respondent is, and has b
een at all times material, an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Union is, and has been at all times material, a labor 
organization within the meaning of Section 2(5) of the Act. 
3. On or about July 17, Res
pondent, acting through Thomas 
Smith threatened plant closure if employees chose to exercise 
their rights protected by the Ac
t, and Respondent thereby vio-
lated Section 8(a)(1) of the Act. 
4. On or about August 8, Re
spondent, acting through Super-
visor Barbara Stenbridge, interrogated an employee, solicited 

grievances from that employee
, and expressly or impliedly 
promised to remedy those grieva
nces in violation of Section 
8(a)(1) of the Act. 
5. On or about August 18, Respondent, acting through Su-
pervisor Barbara McCluster, threatened an employee with plant 

closure if employees chose to exercise their rights protected by 
the Act, and Respondent thereby vi
olated Section 8(a)(1) of the 
Act. 
6. On or about August 18, Respondent, acting through Su-
pervisor Rosa Mosely, threatened employees with plant closure 
if they selected the Union to
 represent them, and Respondent thereby violated Section 8(a)(1) of the Act. 
7. On or about August 18, Respondent, acting through Fred 
Moore, threatened employees with
 loss of benefits in violation 
of Section 8(a)(1) of the Act. 
8. In late August, Respondent, acting through Supervisor 
Rosa Mosely, threatened employees 
with loss of benefits if they 
selected the Union to represent them, and Respondent thereby 
violated Section 8(a)(1) of the Act. 
9. In late August to mid-
September, Respondent, acting 
through Supervisor Rosa Mosely, threatened employees with 
plant closure, the inevitability of strikes, and the futility of em-
ployees selecting the Union to 
represent them, and Respondent 
thereby violated Section 8(a)(1) of the Act. 
10. On or about September 
5, Respondent, acting through 
Supervisor Calvin Mosely, threatened employees with plant 
closure if they selected the Union to represent them, and Re-
spondent thereby violated Section 8(a)(1) of the Act. 
11. On or about September 
13, Respondent, acting through 
Supervisor Rosa Mosely, threatened employees with plant clo-
sure if they selected the Union to represent them, and Respon-
dent thereby violated Section 8(a)(1) of the Act. 
12. On or about September 
14, Respondent, acting through 
Herbert Winkler, threatened employees with plant closure if 
they selected the Union to 
represent them, and Respondent 
thereby violated Section 8(a)(1) of the Act. 
13. On or about September 
14, Respondent, acting through 
Supervisor John Reese, threatened employees with loss of jobs 
if they selected the Union to
 represent them, and Respondent thereby violated Section 8(a)(1) of the Act. 
14. Respondent did not otherwise violate the Act and other 
complaint allegations are dismissed as more specifically dis-

cussed above. 15. The following unit is approp
riate for purposes of collec-
tive bargaining:  All production and maintenance employees employed by 
the Respondent at its Chase City, Virginia, facilities; ex-
cluding all office clerical em
ployees, guards, and supervi-
sors as defined in the Act. 
 16. On August 5, the date used for the ﬁ
Excelsior
 list,ﬂ the 
Union had obtained 182 valid uni
on authorization cards, and as 
of that date enjoyed majority status. 
17. Respondent has committed numerous and egregious un-
fair labor practices before the election, which are so serious and 
substantial in character that th
e possibility of conducting a fair 
rerun election by use of traditiona
l remedies is slight, at best.  
Accordingly, a bargaining order is the appropriate remedy for 
the unfair labor practices found herein, and Respondent shall be 
required to recognize and bargain with the Union as the exclu-
sive representative of employ
ees in the appropriate unit. 
18. The unfair labor practices which Respondent has been 
found to have engaged in have a 
close, intimate, and substantial relation to trade, traffic, and 
commerce among the several states 
and tend to lead to labor disputes burdening and obstructing commerce and the free flow of commerce within the meaning 

of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices in violati
on of the Act, I shall recommend 
that it be ordered to cease and desist and to take certain affirma-
tive action designed to effectuate the policies of the Act. 
[Recommended Order omitted from publication.] 
 